IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY

                                            )
STATE OF DELAWARE,                          )
                                            )
      v.                                    )      Cr. I.D. No. 9904019326
                                            )
LUIS G. CABRERA, JR.,                       )
                                            )
                   Defendant.               )
                                            )


                          Final submission: June 10, 2015
                              Decision: June 17, 2015

                Upon Defendant’s Motion for Postconviction Relief
                     GRANTED in part; DENIED in part.

                                   OPINION




Thomas C. Grimm, Esquire, Rodger D. Smith II, Esquire, Ethan H. Townsend,
Esquire, Morris, Nichols, Arsht & Tunnell LLP, Wilmington, Delaware, Attorneys
for Defendant.

Elizabeth R. McFarlan, Esquire, and Maria T. Knoll, Esquire, Department of
Justice, Wilmington, Delaware, Attorneys for the State of Delaware.


Rocanelli, J.
             I. INTRODUCTION AND PROCEDURAL HISTORY

       The bodies of Brandon Saunders and Vaughn Rowe were discovered in a

wooded area of Rockford Park in Wilmington, Delaware on January 21, 1996

(“Rockford Park Murders”). Nearly four years later, on December 6, 1999, Luis

Cabrera (“Cabrera”) and Luis Reyes (“Reyes”) were indicted as co-defendants for

the Rockford Park Murders.1 The State sought the death penalty for both Cabrera

and Reyes. Counsel was appointed for both defendants.2 The trials of Cabrera and

Reyes were severed by the Trial Court.3

A. Rockford Park Trial and Direct Appeal

       Cabrera was tried first (“Rockford Park Trial”), with jury selection starting

on January 9, 2001. Jury deliberations began on February 8, 2001, and the jury

returned a verdict on February 11, 2001, finding Cabrera guilty of two counts of

First Degree Murder, two counts of Conspiracy in the First Degree, and other

offenses.

       The penalty phase began on February 13, 2001 and ended on February 15,

2001. The jury recommended that Cabrera receive the death sentence for each of


1
  At the time they were indicted for the murders of Rowe and Saunders, Cabrera and Reyes were
serving sentences imposed for the January 1995 murder of Funador Otero. Cabrera was serving
a life sentence for Murder First Degree. Reyes was serving a 13-year sentence for Murder
Second Degree.
2
  “Cabrera Trial Counsel” was John P. Deckers, Esquire and Anthony A. Figliola, Esquire.
Cabrera Trial Counsel also represented Cabrera on direct appeal.
3
  The “Trial Court” references the presiding judge to whom this case was assigned until May
2013.
                                             1
the Rockford Park Murders by a vote of 11–1. The Court postponed Cabrera’s

sentencing until the completion of Reyes’ trial for the Rockford Park Murders.

Reyes was convicted on October 19, 2001, and, on October 26, 2001, the jury

recommended that Reyes receive the death sentence for each of the Rockford Park

Murders by a vote of 9–3. By decision and Order dated March 14, 2002, the Trial

Court sentenced both Cabrera and Reyes to death.4

       An automatic, direct appeal was filed with the Delaware Supreme Court.5

While the direct appeal was pending, on July 9, 2002, Cabrera filed a motion for a

new trial based on claims of discovery of new evidence. The direct appeal was

stayed pending the Trial Court’s consideration of the motion for a new trial. On

December 19, 2002, the Trial Court held a hearing regarding the admissibility of

newly discovered evidence in support of Cabrera’s motion for a new trial. On

April 3, 2003, the Trial Court ruled that the newly discovered evidence was

inadmissible. Consequently, the Trial Court denied Cabrera’s motion for a new

trial.6 The Supreme Court lifted the stay on Cabrera’s direct appeal and, on




4
  State v. Cabrera (Cabrera Sentencing), 2002 WL 484641, at *5–8 (Del. Super. Mar. 14, 2002).
5
  See 11 Del. C. § 4209(g) (“Whenever the death penalty is imposed, and upon the judgment
becoming final in the trial court, the recommendation on and imposition of that penalty shall be
reviewed on the record by the Delaware Supreme Court.”); Cabrera’s direct appeal to the
Delaware Supreme Court was filed on March 21, 2002.
6
  State v. Cabrera (Cabrera Motion for New Trial), 2003 WL 25763727 (Del. Super. Apr. 3,
2003).
                                               2
January 27, 2004, affirmed Cabrera’s convictions and death sentences.7                    On

February 24, 2004, the Trial Court set Cabrera’s execution date for June 4, 2004.

B. Appointment of Rule 61 Counsel and Postconviction Motions

       By letter dated March 8, 2004, Cabrera notified the Trial Court that Cabrera

intended to pursue postconviction relief and requested appointment of counsel.

The Trial Court appointed counsel to represent Cabrera in the postconviction

proceedings (“Rule 61 Counsel”).8 On April 20, 2004, Cabrera’s Rule 61 Counsel

filed a motion to stay execution. The Trial Court granted the motion to stay

execution on April 27, 2004. Cabrera’s Rule 61 motion filed in November 2004—

amended in 2007, in 2012, and as briefed in 2014–2015—is now pending before

this Court for decision.9


7
  Cabrera v. State (Cabrera Direct Appeal), 840 A.2d 1256, 1259 (Del. 2004).
8
   Various lawyers have been appointed as Rule 61 Counsel since 2004: first, Christopher D.
Tease, Esquire and Michael Heyden, Esquire; second, Christopher D. Tease, Esquire and Kevin
J. O’Connell, Esquire; third, Christopher D. Tease, Esquire and Jim Haley, Esquire; fourth,
Christopher D. Tease, Esquire, Thomas C. Grimm, Esquire and Rodger D. Smith II, Esquire. In
the meantime, Mr. Tease is not practicing law. See In re Tease, 105 A.3d 990 (Del. Nov. 20,
2014) (TABLE).
9
  On November 30, 2004, Cabrera filed his first motion for postconviction relief. On March 19,
2007, Cabrera filed an amended motion for postconviction relief. On January 18, 2007, Cabrera
filed a motion for leave to contact jurors from the Rockford Park Trial, which the Trial Court
denied on August 7, 2008. State v. Cabrera (Cabrera Motion for Leave to Interview Jurors),
984 A.2d 149 (Del. Super. 2008). On January 22, 2008, Cabrera filed a motion for leave to
conduct discovery in furtherance of the motion postconviction relief, which the Trial Court
denied on August 14, 2008. State v. Cabrera (Cabrera Motion for Leave to Conduct Discovery),
2008 WL 3853998 (Del. Super. Aug. 14, 2008). On October 4, 2012, Cabrera filed a second
amended motion for postconviction relief. The Trial Court held evidentiary hearings in October
2012 and on April 1, 2013. See Super. Ct. Crim. R. 61(h)(1). The presiding judge retired from
the Superior Court in May 2013. The matter was reassigned by then-President Judge Vaughn in
September 2013. Cabrera filed a post-evidentiary hearing brief on April 14, 2014. The State
filed a response on July 15, 2014. Cabrera replied on October 3, 2014. Transcripts were
                                              3
                 II. CONSIDERATION OF PROCEDURAL BARS

       Superior Court Criminal Rule 61 governs Cabrera’s motion for

postconviction relief.10       Postconviction relief is a “collateral remedy which

provides an avenue for upsetting judgments that otherwise have become final.”11

To ensure the finality of criminal convictions, the Court must consider the

procedural requirements for relief set out under Rule 61(i) before addressing the

merits of the motion.12

       Rule 61(i)(1) bars a motion for postconviction relief if it is filed more than

three years from the final judgment; this bar is not applicable as Cabrera’s first

postconviction motion was filed in a timely manner.13                     Rule 61(i)(2) bars

successive postconviction motions;14 this bar is not applicable as Cabrera has not

filed successive postconviction motions. Rule 61(i)(3) bars relief if the motion

includes claims not asserted in prior proceedings leading to the final judgment; this

bar will be addressed in the discussion of the claims to which it applies. Rule

61(i)(4) bars relief if the motion includes grounds for relief formerly adjudicated in



obtained on February 7, 2015, and this Court heard oral argument on May 27, 2015. The parties
submitted supplemental argument and the record was closed on June 10, 2015.
10
   Super. Ct. Crim. Rule 61 has since been amended. All references to Rule 61 refer to the
version of the Rule in place in 2004, when Cabrera filed his motion for postconviction relief.
11
   Flamer v. State, 585 A.2d 736, 745 (Del. 1990).
12
   Younger v. State, 580 A.2d 552, 554 (Del. 1990).
13
   Rule 61(i)(1) (barring a motion for postconviction relief unless filed within three years after
the judgment of conviction is final); Bailey v. State, 588 A.2d 1121, 1127 (Del. 1991).
14
   Super. Ct. Crim. R. 61(i)(2) (barring successive postconviction motions if the motion it
includes grounds for relief not asserted in a prior postconviction proceeding).
                                                4
any proceeding leading to the judgment of conviction, in an appeal, or in a

postconviction proceeding; this bar will be addressed in the discussion of the

claims to which it applies.

       The procedural bars to postconviction relief under Rule 61(i)(3)15 can be

overcome if the motion asserts a colorable claim that there has been a “miscarriage

of justice” as the result of a constitutional violation that undermined the

fundamental fairness of the proceedings.16 Likewise, the procedural bar under

Rule 61(i)(4)17 can be overcome if consideration of the claim on its merits is

warranted in the “interest of justice.” If the postconviction motion is procedurally

barred and neither exception applies, the Court should dispose of the motion

because postconviction relief is not “a substitute for direct appeal.”18

       Cabrera’s postconviction motion asserts multiple claims of constitutional

violations, including claims of ineffective assistance of counsel. The Delaware

Supreme Court has declined to hear claims of ineffective assistance of counsel on

direct appeal and, therefore, the first opportunity for Cabrera to assert such claims

is in an application for postconviction relief.19


15
   This exception is also applicable to procedural bars to postconviction relief under Rule 61
(i)(1) and (2), but those bars are not relevant here.
16
   Super. Ct. Crim. R. 61(i)(5). See also Younger, 580 A.2d at 555; State v. Wilson, 2005 WL
3006781, at *1 n. 6 (Del. Super. Nov. 8, 2005).
17
   This exception is also applicable to procedural bars to postconviction relief under Rule 61
(i)(2), but that bar is not relevant here.
18
   Flamer, 585 A.2d at 745.
19
   Id. at 753; State v. Gattis, 1995 WL 790961, at *3 (Del. Super. Dec. 28, 1995).
                                              5
III. THE STANDARD FOR INEFFECTIVE ASSISTANCE OF COUNSEL

       Cabrera claims that Cabrera Trial Counsel provided ineffective legal

assistance in violation of Cabrera’s rights under the Sixth, Eighth, and Fourteenth

Amendments to the U.S. Constitution and Article 1, § 7 of the Delaware

Constitution. The standard used to evaluate claims of ineffective counsel is the

two-prong test articulated by the United States Supreme Court in Strickland v.

Washington,20 as adopted in Delaware.21 The movant must show that (1) trial

counsel’s representation fell below an objective standard of reasonableness; and

(2) there is a reasonable probability that, but for trial counsel's unprofessional

errors, the result of the proceeding would have been different.22 Failure to prove

either prong will render the claim insufficient.23 Moreover, the Court shall dismiss

entirely conclusory allegations of ineffective counsel.24 The movant must provide

concrete allegations of prejudice, including specifying the nature of the prejudice

and the adverse affects actually suffered.25

       With respect to the first prong—the performance prong—the movant must

overcome the strong presumption that counsel’s conduct was professionally




20
   466 U.S. 668 (1984).
21
   See Albury v. State, 551 A.2d 53 (Del. 1988).
22
   Strickland, 466 U.S. at 687.
23
   Id. at 688; Dawson v. State, 673 A.2d 1186, 1196 (Del. 1996).
24
   Younger, 580 A.2d at 555; Jordan v. State, 1994 WL 466142, at *1 (Del. Aug. 25, 1994).
25
   Strickland, 466 U.S. at 692; Dawson, 673 A.2d at 1196.
                                              6
reasonable.26     The Court’s scrutiny of counsel’s performance must be highly

deferential and “every effort be made to eliminate the distorting effects of

hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to

evaluate the conduct from counsel’s perspective at that time.”27 To satisfy the

performance prong, Cabrera must assert specific allegations to establish Cabrera

Trial Counsel acted unreasonably as viewed against “prevailing professional

norms.”28

       With respect to the second prong—the prejudice prong—the question for the

Court is whether there is a reasonable probability that, absent the errors, the Trial

Court “would have concluded that the balance of aggravating and mitigating

circumstances did not warrant death.”29 In considering the prejudice prong, this

Court must “consider all the relevant evidence that the [Trial Court] would have

had before [him] if [counsel] had pursued a different path.”30 To satisfy the

prejudice prong, Cabrera must establish the existence of a substantial likelihood,

not a mere conceivable likelihood, of a different result of the proceedings absent

Cabrera Trial Counsel’s errors.31


26
   Strickland, 466 U.S. at 687–88.
27
   Id. at 689.
28
   Id. at 688; Wright v. State (Wright 1996), 671 A.2d 1353, 1356 (Del. 1996) (“Mere allegations
of ineffectiveness will not suffice.”).
29
   Strickland, 466 U.S. at 695.
30
Taylor v. State (Taylor 2011), 32 A.3d 374, 382 (Del. 2011) (alteration in original) (internal
quotation omitted).
31
   Strickland, 466 U.S. at 693; Ploof v. State, 75 A.3d 840, 852 (Del. 2013).
                                               7
               IV. CABRERA TRIAL COUNSEL WAS INEFFECTIVE
                       WITH RESPECT TO MITIGATION

          This Court will consider the merits of procedurally sufficient constitutional

claims as well as any colorable claim of ineffective assistance of counsel.

Cabrera’s claim of ineffective assistance of counsel with respect to the presentation

made during the penalty phase regarding mitigation will be addressed on the

merits.

A. Cabrera Claims that Mitigation Investigation was Inadequate

          Specifically, with respect to mitigation, Cabrera contends Cabrera Trial

Counsel was ineffective for focusing on the guilt phase, rather than the penalty

phase; by improperly relying on the mitigation investigation conducted previously

for the Otero Trial; and for ignoring “red flags” uncovered in connection with the

Otero Trial and the Rockford Park Trial. The State’s argument does not focus on

the sufficiency of Cabrera Trial Counsel’s mitigation investigation. Instead, the

State disagrees that a more extensive mitigation investigation would have revealed

a history of childhood abuse and neglect. The State classifies Cabrera’s upbringing

as “common-place” and argues that childhood issues such as sibling rivalry and the

lifestyle of Cabrera’s father are “everyday occurrences in one’s childhood” rather

than “‘red flags’ of abuse missed by [Cabrera Trial Counsel].”32



32
     State’s Resp. 57–58 (July 15, 2014).
                                            8
      Cabrera argues that Cabrera Trial Counsel was ineffective with respect to its

mitigation investigation and its preparation of a defense for the penalty phase of

the Rockford Park Trial. According to Cabrera, Cabrera Trial Counsel failed to

locate and interview at least a dozen witnesses who could have provided

background information on Cabrera to develop a mitigation strategy. Cabrera

argues that Cabrera Trial Counsel failed to obtain his school, military, and hospital

records; failed to retain a mitigation specialist; and never prepared a

comprehensive social history for Cabrera’s penalty phase defense.             Cabrera

contends that a proper investigation would have uncovered a history of child abuse

and neglect; there is a reasonably probability that the jury would not have voted

11–1 to recommend the death penalty if a proper mitigation case had been

presented; and, accordingly, Cabrera would not have been sentenced to death by

the Trial Court.

B. The Standard for Mitigation in a Capital Case

      The United States Supreme Court has recognized that defense counsel in a

capital case is “obligat[ed] to conduct a thorough investigation of the defendant’s

background.”33 In 1989, the American Bar Association promulgated guidelines for

defense attorneys in capital cases (“ABA Guidelines”).34            With respect to


33
Will. v. Taylor, 529 U.S. 362, 396 (2000).
34
   See Guidelines for the Appointment and Performance of Counsel in Death Penalty Cases
(1989) (hereinafter ABA Guidelines).
                                          9
conducting a mitigation investigation, Section 11.4.1 of the ABA Guidelines

provides:

      A.     Counsel should conduct independent investigations relating to
      the guilt/innocence phase and to the penalty phase of a capital trial.
      Both investigations should begin immediately upon counsel's entry
      into the case and should be pursued expeditiously.

      B.    The investigation for preparation of the guilt/innocence phase
      of the trial should be conducted regardless of any admission or
      statement by the client concerning facts constituting guilt.

      C.     The investigation for preparation of the sentencing phase
      should be conducted regardless of any initial assertion by the client
      that mitigation is not to be offered. This investigation should comprise
      efforts to discover all reasonably available mitigating evidence and
      evidence to rebut any aggravating evidence that may be introduced by
      the prosecutor.

      According to the introductory paragraph of the ABA Guidelines, the

guidelines serve to “enumerate the minimal resources and practices necessary to

provide effective assistance of counsel.”         The ABA Guidelines delineate the

prevailing professional norms for defense counsel in capital cases.35           Failure to

follow the guidelines is not tantamount to ineffective assistance of counsel per se,36

but the ABA Guidelines do set a standard for evaluation of Cabrera Trial Counsel’s

conduct regarding its mitigation investigation.37

35
   Strickland, 466 U.S. at 688.
36
   State v. Taylor, 2010 WL 3511272, at *17 (Del. Super. Aug. 6, 2010) (“Neither the United
States Supreme Court nor the Delaware Supreme Court has held that failure to meet the ABA
Guidelines in legally tantamount to ineffective assistance of counsel.”).
37
    Strickland, 466 U.S. at 688 (“Prevailing norms of practice as reflected in the [ABA
Guidelines] and the like . . . are guides to determining what is reasonable.”).
                                            10
       The ABA Guidelines comment that defense counsel’s “duty to investigate it

not negated by the expressed desires of a client. Nor may [defense] counsel sit idly

by, thinking that the investigation would be futile. The attorney must first evaluate

the potential avenues of action and then advise the client on the merits of each.”38

C. Cabrera Counsel Was Well Aware that a Mitigation Expert Should Have
Been Retained and, Indeed, Planned to Hire an Expert But Did Not Do So

       Cabrera Trial Counsel testified at the postconviction hearing that they did

not hire a mitigation specialist for the Rockford Park Trial because that was not the

prevailing professional norm in 2001.39 Instead, Cabrera Trial Counsel maintains

that Mr. Carl Kent (“Defense Investigator”) conducted an investigation into

Cabrera’s background and that this investigation was sufficient.40

       Cabrera Trial Counsel Deckers represented Cabrera at the Rockford Park

Trial while contemporaneously representing Jack Outten, another client in an

unrelated criminal case, in a postconviction proceeding. With respect to the Outten

matter, Deckers argued that Figliolia (coincidentally Decker’s co-counsel in the

Rockford Park Trial) was ineffective as counsel for Outten because Figliola failed

to conduct a proper mitigation investigation in accordance with the ABA

Guidelines. In support of the postconviction case in Outten, Deckers submitted an

expert report, stating in relevant part:

38
   ABA Guidelines, supra note 34, § 11.4.1, cmt. (internal quotation omitted).
39
   Ev. Hr’g Tr. 10/23/2012 at 83:5–23.
40
   Id. at 73:22–74:1.
                                               11
       [P]reparing a thorough mitigation case is the single most important
       thing an attorney can do in a death-penalty case, short of convincing
       the prosecutor not to seek death in the first instance. An inadequate
       investigation is almost a certain prescription for death.41

The Court cannot reconcile Cabrera Trial Counsel’s postconviction hearing

testimony that, despite Cabrera Trial Counsel’s direct involvement in the Outten

case, they were unaware of the 1989 ABA Guidelines and the importance of

mitigation experts.42

       Moreover, the mitigation specialist used for the postconviction proceedings

in the Outten case is the same mitigation specialist Cabrera Trial Counsel noted

should be hired for Cabrera’s case, but was not retained. Indeed, Cabrera Trial

Counsel’s files include at least three separate notes hand-written by Cabrera Trial

Counsel indicating that a mitigation specialist should be hired for Cabrera.43 In

fact, one of the notes specifically identifies the name of a mitigation specialist,

which was the same mitigation specialist Deckers was contemporaneously relying

upon in the Outten case.44 Accordingly, Cabrera Trial Counsel were aware that




41
   Expert Report Re: Outten Mitigation (July 19, 2000), Cabrera Ex. 77 at 0698.
42
   Ev. Hr’g Tr. 10/23/2012 at 83:3–84:1–11.
43
   See Cabrera To Do List, Cabrera Ex. 23 at 0095 (Deckers wrote: “meet with Tony to discuss . .
. mit[igation] specialist.”); Notes (Apr. 7, 2000), Cabrera Ex. 24 at 0097 (Deckers wrote: “we
need to hire . . . mitigation specialist.”); Notes (Oct. 24, 2000), Cabrera Ex. 27 at 0107
(“Mitigation Specialist – Lori James-Monroe.”).
44
   Notes (Oct. 24, 2000), Cabrera Ex. 27 at 0107 (“Mitigation Specialist – Lori James-Monroe.”).
                                              12
prevailing professional norms required a mitigation specialist and they had

specifically considered retaining such an expert.45

D. Cabrera Trial Counsel Concedes Focus on Guilt Phase to the Exclusion of
Penalty Phase

       Cabrera Trial Counsel denies the allegations of ineffective assistance of

counsel, stating, “[Cabrera Trial] Counsel believes that the presentation of the

mitigation evidence was adequate and consistent with Cabrera’s instructions for

the penalty hearing . . . . [Cabrera Trial] Counsel is unaware of any important

mitigation evidence that was not presented to the jury or any evidence that would

have likely altered the jury’s 11–1 vote.”46 Cabrera Trial Counsel’s Rockford Park

Trial strategy focused on the guilt phase rather than the penalty phase of the

Rockford Park Trial.         At the postconviction hearing, Cabrera Trial Counsel

testified that they focused on the guilt phase because “once the jury found out that

[Cabrera] was already serving life for [the] murder [of Otero] . . . it would be tough

to give [Cabrera] anything other than the death penalty.”47                 Neither attorney

prepared for the penalty phase because Cabrera Trial Counsel agreed to rely on the

mitigation investigation conducted for the Otero Trial instead.




45
   See Ploof, 75 A.3d at 853–55 (discussing the court’s concern that trial counsel had suspected
there were issues with the defendant).
46
   Cabrera Trial Counsel Aff. ¶ 20(a), (b) (June 17, 2005) (emphasis added).
47
   Ev. Hr’g Tr. 10/23/2012 at 77:17–20.
                                              13
       Cabrera Trial Counsel focused on the guilt phase and reused the Otero Trial

mitigation investigation for the penalty phase. This was a strategic decision and

the Court must determine if Cabrera Trial Counsel’s decision to reuse the Otero

Trial mitigation investigation at the Rockford Park Trial was objectively

reasonable.48 The Court will give deference to “strategic decisions made after

thorough investigation of law and facts relevant to plausible options,” as such

decisions are “virtually unchallengeable.”49 In other words, the question for the

Court is not whether Cabrera Trial Counsel should have presented mitigation

evidence at the Rockford Park Trial. Rather, the question is whether reasonable

judgment supported the extent of Cabrera Trial Counsel’s mitigation investigation

(i.e., the use and de minimis supplementation of the Otero Trial investigation) and

if that investigation supported the subsequent decision not to introduce additional

mitigating evidence at the Rockford Park Trial.50

E. Reliance on the Otero Mitigation Investigation was Not Professionally
Reasonable

       The Otero Trial mitigation investigation primarily consisted of a

psychological evaluation of Cabrera by Dr. Edward Dougherty. On May 30, 1998,

Dr. Dougherty completed a report on Cabrera (“Otero Report”), the purpose of


48
   See Wiggins v. Smith, 539 U.S. 510, 521–29 (2003) (discussing the scope of deference owed to
a decision to focus on the guilt phase, rather than the penalty phase).
49
   Outten v. Kearney, 464 F.3d 401, 417 (3d Cir. 2006) (citing Strickland, 466 U.S. at 690).
50
   See id. at 416–19; Wiggins, 539 U.S. at 521–23.
                                              14
which was to complete a comprehensive psychological evaluation of Cabrera and

render an opinion as to Cabrera’s complete mental health.                    In addition to

completing four psychological tests, Dr. Dougherty reviewed Otero Trial discovery

materials and a background history of Cabrera completed by an investigator.51

       The Otero Report stated that Cabrera “tends to portray himself as being

relatively free of common shortcomings to which most individual[s] [sic] will

admit, and he appears somewhat reluctant to admit minor faults.”52 The Otero

Report characterized Cabrera as lacking anxiety, problematic behavior, or any

“serious indicators of a major psychopathological condition.”53 Dr. Dougherty

concluded the Otero Report with the following, “it is clear that Mr. Cabrera could

function in a highly structured situation such as a state prison. There was no

indication that [Cabrera] is [an] [sic] actively violent person who would be a

danger to himself or other people in a prison environment.”54

       At the Rockford Park Trial, Cabrera Trial Counsel relied on the Otero Trial

investigation because “it was successful in the Otero Trial.” 55 However, Cabrera

Trial Counsel failed to address the unanswered questions posed by the Otero Trial

51
    The investigator hired by Cabrera’s defense lawyers for the Otero Trial was Defense
Investigator retained by Cabrera Trial Counsel for the Rockford Park Trial.
52
    Psychological Evaluation by Dr. Dougherty (May 30, 1998), Cabrera Ex. 14 at 0054
(hereinafter Dougherty).
53
   Id. at 0054.
54
   Id. at 0056.
55
   With respect to the Otero murder, the jury voted 7–5 in favor of a death sentence. The Otero
Trial Court rejected the jury’s death penalty recommendation and sentenced Cabrera to life in
prison without the possibility of parole.
                                              15
investigation.    For instance, Cabrera Trial Counsel did not address lingering

concerns from Dr. Dougherty’s Otero Report regarding certain statements Cabrera

made: “I keep reliving something horrible that happened to me . . . . I’ve been

troubled by memories of a bad experience for a long time . . . . I have had some

horrible experiences that make me feel guilty.”56                 At the Otero Trial, Dr.

Dougherty opined that Cabrera has “a problem and [Cabrera] needs to address that

problem[,]” but Dr. Dougherty did not identify the problem.57

F. Dr. Dougherty was Unavailable to Testify as a Witness; Dr. Jackson’s Last-
Minute Independent Review was Cursory and Insufficient; and Dr. Jackson
was Not a Compelling Witness

       Not only was Dr. Dougherty’s Otero Report inadequate, but it was not even

presented to the jury by Dr. Dougherty himself because he was unavailable for the

Rockford Park Trial. Even though Cabrera Trial Counsel had anticipated that Dr.

Dougherty would present the Otero Report as mitigating evidence during the

penalty phase of the Rockford Park Trial, Cabrera Trial Counsel did not contact

Dr. Dougherty until five days before the Rockford Park Trial began.58 Due to the

short notice, Dr. Dougherty was not available to testify and recommended that his

partner, Dr. Ryno Jackson, serve as a substitute witness.




56
   Dougherty, supra note 52, at 0055.
57
   Otero Tr. 6/3/1998 at 49:16–50:1–19, 50:21–52:1–23, State’s App. at B-46.
58
   Letter to Dr. Edward J. Dougherty (Jan. 5, 2001), Cabrera Ex. 30 at 0116–17.
                                              16
       On February 6, 2001, in the middle of the guilt phase, Dr. Jackson

completed an independent—but repetitive—psychological evaluation of Cabrera.59

Dr. Jackson’s report (“Rockford Report”) reached conclusions based on a clinical

interview and five psychological evaluation procedures, as well as Dr. Jackson’s

consideration of Dr. Dougherty’s Otero Report, and the mitigation testimony of

Stephanie Cabrera and Cabrera’s Mother from the Otero Trial.60 Dr. Jackson

found Cabrera to be psychologically strong and Dr. Jackson suggested that

Cabrera’s “principal psychological defense mechanism is denial” and that Cabrera

demonstrated “some tendency to flights of fantasy of an escapist nature.”61 The

Rockford Report indicated that Cabrera’s evaluation results suggest “the presence

of perceptual dysfunction.”62 The Rockford Report concluded, notwithstanding the

perceptual dysfunction and denial mechanisms, Cabrera was well-suited to deal

with the demands of prison life.63

       Dr. Jackson also testified that he prepared the Rockford Report with the

limited purpose of evaluating Cabrera’s ability to adapt to life in prison.64 When



59
    Psychological Evaluation by Dr. Jackson (Feb. 6, 2001), Cabrera Ex. 45 at 0211–13
(hereinafter Jackson).
60
   Id. at 0211–12.
61
   Id. at 0213.
62
   Id.
63
   Id.
64
   On cross-examination, Dr. Jackson explained that he was “hired to . . . see if there was any
possibilities of [Cabrera] being a danger to himself or in a prison setting” for the purposes of
explaining that to the jury.” Penalty Phase Tr. 2/14/2001 at 104:22–105:1–4. See also id. at
                                              17
asked if he had discussed the murders of Saunders and Rowe or any criminal

activity at all, Dr. Jackson responded, “No[,] [f]or the simple reason that I didn’t

have – well, several reasons really, but primarily because it took an extraordinary

length of time to do what I had to do, what I was tasked with doing.”65

       At the postconviction hearing, Cabrera Trial Counsel testified that Dr.

Dougherty recommended that Dr. Jackson testify at the Rockford Park Trial

because Dr. Jackson “was African-American.”66 According to testimony at the

evidentiary hearing, Cabrera Trial Counsel contended that Dr. Jackson was better

suited to present to the jury but admitted “[Dr. Jackson] was terrible on the witness

stand . . . . [a]nd in hindsight, I would have insisted on Dr. Dougherty instead, but

that’s in hindsight.”67      In fact, Cabrera Trial Counsel recalled Dr. Jackson’s

presentation as “bad,” like Dr. Jackson “didn’t know what he was talking about,”

but it was too late for Cabrera Trial Counsel to make a different presentation.68

       Therefore, an unprepared witness presented the bulk of Cabrera’s mitigation

evidence to the jury at the penalty phase of the Rockford Park Trial. The Court is

not saying that Cabrera has been prejudiced due to a lackluster witness. Instead,

the Court mentions Dr. Jackson’s performance on the witness stand as just one of


111:14–15 (“I was given one task, that is to determine whether [Cabrera] would be functional in
a [prison] setting structure.”).
65
   Penalty Phase Tr. 2/14/2001 at 116:8–11.
66
   Ev. Hr’g Tr. 10/23/2012 at 87:13–15.
67
   Id. at 88:2–6.
68
   Id. at 88:10–14.
                                              18
the prejudicial consequences resulting from Cabrera Trial Counsel’s untimely and

deficient preparation for the penalty phase of the Rockford Park Trial.69

G. Additional Mitigation Evidence was Minimal

       In addition to the Rockford Report, Cabrera Trial Counsel presented

mitigation evidence through the testimony of Ronda Frazier, Cabrera Sr.,

Stephanie Cabrera, and Luiz Diaz, cousin of co-defendant Reyes. Ronda Frazier

testified, specifically, as to her friendship with Cabrera.               Frazier mentioned

Cabrera’s upbringing and recollections he shared with her, of him having it rough

growing up. This prompted the Trial Court to call for a sidebar conference.

H. The Trial Court Raised Concerns Regarding Defense Evidence Presented

       At sidebar, the Trial Court discussed recent involvement in another criminal

trial where the trial judge stated that he had spent three days addressing the issue of

whether the defendant should present evidence in a penalty hearing. The Trial

Court explained to Cabrera Trial Counsel, “I mention this for several reasons. . . .

Ronda Frazier regarding how [Cabrera] had opened up to her and mentioned it was

rough, the things [Cabrera] had growing up.”70

       It therefore seems that the Trial Court was concerned that potential issues

existed because of Cabrera’s upbringing and the concern was significant enough to

69
   See Williams, 529 U.S. at 395 (including defense counsel’s delay in conducting its mitigation
investigation—specifically, waiting a week before trial began—as a component of defense
counsel’s ineffectiveness).
70
   Penalty Phase Tr. 2/14/2001 at 122:21, 123:5–7.
                                              19
warrant consideration. Similarly, the State had expressed its concern that certain

areas of Cabrera’s life had not been explored or investigated, asking, “What was

Ronda Frazier talking about when she was alluding to things that [Cabrera]

confided in her?”71

       In response to the inquiry, Cabrera Trial Counsel remained steadfast that,

according to Cabrera, “there [were] no family problems” and Cabrera will not

admit what other people alleged about his childhood.72 Cabrera Trial Counsel

conceded that it only learned about Cabrera Sr.’s lifestyle, earning a living as a

gambler and bookie, on that day but that the information did not have “any

bearing” on the case.73 Further, Cabrera Trial Counsel reiterated that Cabrera was

very secretive and that counsel deferred to Cabrera’s wishes not to reveal anything

negative about his childhood.74 With that, the sidebar conference concluded.

I. Reliance on Cabrera’s Self-Report was Not Reasonable

       It is ineffective for defense counsel to abandon an investigation after

gathering “‘rudimentary knowledge of [the defendant’s] history from a narrow set

of sources.’”75 The Otero Report included a section on Cabrera’s background but

the information was based solely on Cabrera’s own recollection of his childhood.

71
   Id. at 125:16–18.
72
   Id. at 123:15–23, 125:1–126:1–6.
73
   Id. at 125:2–15.
74
   Id. at 126:3–6 (“[CABRERA TRIAL COUNSEL]: Yes[,] [Cabrera] is very secretive . . . . [In]
[sic] fact [Cabrera] is probably fuming at the fact that Dr. Jackson made that kind of remark
because he idolizes his father.”).
75
   Ploof, 75 A.3d at 852 (quoting Wiggins, 539 U.S. at 524).
                                             20
Dr. Dougherty took Cabrera’s information at face value and Cabrera Trial Counsel

did nothing to investigate evidence that might contradict Cabrera’s own claims of

an average childhood.             Furthermore, as the Rockford Park Trial progressed,

Cabrera Trial Counsel did nothing to substantiate Cabrera’s recollection of his

childhood and asked Dr. Jackson to evaluate Cabrera only on how he would fare in

prison.      Cabrera Trial Counsel’s contention that exploration into Cabrera’s

childhood would have been fruitless based on Cabrera’s assertions is unpersuasive.

Moreover, it is inconsistent with the mitigating evidence developed in connection

with the pending postconviction motion.

        Decisional law mandates that defense counsel’s strategic decisions properly

involve consideration of the defendant’s own statements, actions, and

preferences.76 On the other hand, the mitigation investigation cannot be limited to

the degree of information offered by the defendant as to his own past. In Porter v.

McCollum,77 the United States Supreme Court explained that a “fatalistic or

uncooperative [client] . . . does not obviate the need for defense counsel to

conduct some sort of mitigation investigation.”78 Similarly, in Rompilla v. Beard,79

the United States Supreme Court determined that the defense counsel’s mitigation



76
   Strickland, 466 U.S. at 691.
77
   558 U.S. 30 (2009).
78
   Id. at 40 (alterations in original).
79
   545 U.S. 374 (2005).
                                              21
investigation was deficient notwithstanding the defendant’s minimal contributions

and unwillingness to address his past.80

J. A Complete Mitigation Investigation Would Have Revealed Significant
Mitigating Evidence that Should Have Been Presented to the Jury

       Cabrera’s Rule 61 motion presents extensive mitigating evidence that

Cabrera Trial Counsel would have uncovered had a proper mitigation investigation

been undertaken.

     1. A Complete Psychological Evaluation Would Have Revealed Significant
        Mitigating Evidence Including Abuse and Trauma

       Cabrera Rule 61 Counsel hired Dr. Victoria Reynolds to evaluate Cabrera’s

history and the extent of any abuse and/or trauma Cabrera may have experienced

during the early years of his life. Dr. Reynolds was retained to determine how

trauma may have impaired Cabrera’s functioning and development.

       Dr. Reynolds interviewed Cabrera on August 27 and 28, 2012, for a total of

thirteen (13) hours. Dr. Reynolds also conducted interviews with Cabrera’s mother

and Daisy Rodriguez, a childhood friend of Cabrera. In addition, Dr. Reynolds

reviewed 34 documents such as the Otero Report, the Rockford Report, Cabrera’s

criminal records, school records, and other records related to Cabrera’s social




80
  Id. at 381–83. The Rompilla Court provided, “No reasonable lawyer would forgo examination
of the file[s] thinking he could do as well by asking the defendant or family[,]” despite knowing
that the State intends to introduce prior convictions and damaging testimony. Id. at 389–90.
                                               22
history. Dr. Reynolds then issued a twenty (20) page report outlining her findings

(“Reynolds Report”).81

      In summary, Dr. Reynolds concluded that Cabrera suffered from a history of

physical, emotional, and verbal abuse. As examples of the prolonged abused

suffered by Cabrera, Dr. Reynolds noted eight (8) instances of physical abuse by

Cabrera Sr.; thirteen (13) instances of emotional and verbal abuse by Cabrera Sr.;

fifteen (15) instances of exposure to domestic violence; and certain recollections of

fundamental maternal neglect.82       Dr. Reynolds also noted specific instances of

trauma including five (5) events of neighborhood violence; three (3) recollections

of being assaulted by strangers; and involvement in four (4) accidents resulting in

physical injuries.83 Some details include:

      [Cabrera] was the scapegoat for most of his father’s physical rage.
      Beginning when [Cabrera] was very young, [Cabrera Sr.] hit
      [Cabrera] with his hands, belts, whips and hoses . . . . When [Cabrera]
      was 4 or 5 years old, while visiting a neighbor’s house, he stole a
      lighter. When the neighbor asked if [Cabrera] had taken the lighter,
      [Cabrera] admitted it, knowing that what he’d done was wrong.
      [Cabrera Sr.] reacted by verbally berating [Cabrera], stating that
      [Cabrera] had ‘embarrassed the hell out of him,’ and whipping
      [Cabrera] with a hose . . . . [Cabrera’s] mother corroborates
      [Cabrera’s] memory and recalls that [Cabrera Sr.] ‘went on a
      rampage’ with the hose and that [Cabrera] fell to the floor from the
      force of the blows. [Cabrera’s mother] recalls throwing herself over
      [Cabrera] to protect him and getting hit herself with the hose. She

81
   Psychological Report of Trauma and Its Impact: Luis G. Cabrera by Dr. Reynolds (Oct. 1,
2012), Cabrera Ex. 97 at 0799–0818 (hereinafter Reynolds).
82
   Id. at 0801–09.
83
   Id. at 0809–10.
                                           23
       recalls cleaning [Cabrera] up afterwards and that there were welts on
       his back and legs. [Cabrera’s mother] also recalls that the beatings
       and screaming coming from their house were so loud that the
       neighbor from whom [Cabrera] stole the lighter came over and said
       she felt terrible that [Cabrera] had gotten into so much trouble.84

       According to Dr. Reynolds, Cabrera also recalled an event where he and his

sister were “goofing around with his father’s friends’ kids, burping, laughing” at a

restaurant and, when told to stop, the children continued. Cabrera described the

following events to Dr. Reynolds:

       [Cabrera] described how [Cabrera Sr.] ‘collared him up,’ by picking
       him up by the front of his shirt, and slammed [Cabrera] against the
       wall. [Cabrera Sr.] then took off his belt and beat [Cabrera] all over
       his body.85

Dr. Reynolds emphasized, “[Cabrera] summarized the situation as his fault, and

was desperate to correct the fact that his father was so upset with him.86

       In addition, Cabrera Sr. engaged in emotional and verbal abuse against

Cabrera throughout Cabrera’s childhood.         The Reynolds Report included the

following examples:

       [Cabrera] recalls hearing his father tell his sister that he wished she’d
       never been born. More often, however, his father would communicate
       how disappointed and disgusted he was with [Cabrera].87

       ....


84
   Id. at 0801–02.
85
   Id. at 0802.
86
   Id.
87
   Id. at 0803.
                                          24
       One of the most traumatic experiences [Cabrera] recalls occurred
       when [Cabrera Sr.] would threaten to ostracize [Cabrera] from the
       family for his misdeeds. Despite the fact that [Cabrera] wasn’t doing
       anything wrong and was very submissive and accommodating to his
       father’s demands, [Cabrera] recalls [Cabrera Sr.] telling him on
       several occasions he’d gotten so tired of dealing with [Cabrera] that
       he was going to send [Cabrera] to a residential home. [Cabrera Sr.]
       would pick up the phone and dial a number. [Cabrera] believed he
       was speaking to someone at a residential facility.88

       Cabrera’s mother corroborated Cabrera’s claims of physical and emotional

abuse and discussed her own maternal neglect of Cabrera. Cabrera’s mother

recalled watching Cabrera Sr. beat Cabrera with a belt for coming down the stairs

after bedtime,89 and listening to Cabrera Sr. blame his own unhappiness on Cabrera

and threaten to abandon and punish Cabrera.90

     2. A Complete Mitigation Investigation Would Have Exposed Cabrera’s
        Deficient Education Record

       A proper mitigation defense would also have presented inconsistencies with

the information provided by Cabrera for the Otero Trial investigation, including

Cabrera’s academic history. According to Cabrera, he did well in school and

“never failed a class.” Relying on Cabrera’s self-report, Cabrera Trial Counsel

explained to the Trial Court that Cabrera “had an exemplary record . . . . [h]e was a

C plus student [and] had only two absences in four years.”91 However, Cabrera’s


88
   Id. at 0804.
89
   Id. at 0802.
90
   Id. at 0803.
91
   Penalty Phase Tr. 2/14/2001 at 126:11–16.
                                               25
records do not support these assertions. Even a cursory review of Cabrera’s high

school transcript shows that Cabrera struggled with school attendance and grades.

For example, in his first year of high school, Cabrera failed a basic life sciences

class and was absent seven (7) times.92 Over the next three years, Cabrera’s

performance and attendance declined. Cabrera failed six (6) classes and was

absent 10, 15, and 20 times, respectively, totaling 52 absences over four years.93

Indeed, Cabrera graduated from high school with a grade point average of 1.4.94

       Moreover, at the postconviction hearing, Cabrera’s high school teacher Ms.

Barbara Finnan testified about Cabrera’s middle school years and her concerns

about his “family environment.”95                Finnan’s testimony corroborated the

conclusions in the Reynolds Report: Cabrera suffered from hypervigilance and

anxiety.96 The reality of Cabrera’s actual high school performance was completely

at odds with the presentation made at the Rockford Park Trial.




92
    Cabrera’s Record Folder-NCC School District, Cabrera Ex. 87 at 0763 (hereinafter NCC
School District).
93
   Id. at 0763.
94
   Id. at 0763.
95
   Ev. Hr’g Tr. 10/10/2012 at 12:9–24:1–13. Finnan testified:

       I recall the students who stood out in my classrooms . . . . I thought [Cabrera],
       because he was, to me, a challenge . . . because of the behavior, I was concerned
       about the family environment, that perhaps his dad was too strict at home and . . .
       he might not have the support at home that he might need.

Id. at 23:11–17.
96
  See id. at 18:8–19:1.
                                               26
K. Cabrera Trial Counsel was Ineffective With Respect to the Mitigating
Evidence Presented in the Penalty Phase

       To establish ineffective assistance of counsel, Strickland requires Cabrera

show both unreasonable performance and prejudice from such error. To satisfy the

prejudice prong—with respect to Cabrera’s presentation of new mitigation

evidence—Cabrera must prove there is a substantial likelihood that, absent Cabrera

Trial Counsel’s errors, the Trial Court would have had a reasonable basis to

conclude that the balance of aggravating and mitigating circumstances did not

warrant death.97 This Court must “consider all the relevant evidence that the [Trial

Court] would have had before [it] if [Cabrera Trial Counsel] had pursued a

different path.”98

       1. Cabrera Trial Counsel’s Performance Fell Below an Objective
          Standard of Reasonableness with Respect to Mitigation

       Consideration of the first prong of Strickland requires an analysis of whether

the performance of Cabrera Trial Counsel fell below an objective standard of

reasonableness. Cabrera Trial Counsel’s strategy ignored the importance of a

mitigation investigation in capital cases.99 Cabrera Trial Counsel did not present


97
   Strickland, 466 U.S. at 695; Ploof, 75 A.3d at 886–87 (Strine, C., dissenting) (explaining the
importance of presenting mitigating evidence to a jury in light in Delaware’s death penalty
scheme and for purposes of the prejudice prong of Strickland).
98
Taylor 2011, 32 A.3d at 382 (alteration in original) (internal quotation omitted).
99
   See Gary Goodpaster, The Trial for Life: Effective Assistance of Counsel in Death Penalty
Cases, 58 N.Y.U.L.Rev. 299 (1983). Goodpaster discusses the role of defense counsel in a
capital case in the following terms:

                                               27
mitigation evidence as to Cabrera’s childhood, upbringing, family, or otherwise.

The decision to rely on the Otero Trial investigation was unreasonable because it

was incomplete and it was presented by an unsatisfactory witness who conducted

only a cursory interview with Cabrera, and did not speak to family members or

review any objective documentation from Cabrera’s childhood.

       Cabrera Trial Counsel faced difficulty when attempting to glean insight into

the unflattering details of Cabrera’s background because Cabrera was reluctant to

expose his traumatic history and abusive childhood. Nonetheless, Cabrera Trial

Counsel had a duty to conduct an independent investigation. For example, Cabrera

Trial Counsel did not pursue exploration into Cabrera’s childhood in light of Dr.

Dougherty’s later concerns of abuse and conclusion that Cabrera refused to

acknowledge certain shortcomings.100

       This Court is cautious to avoid the distorting effects of hindsight when

evaluating Cabrera Trial Counsel’s conduct and the Court recognizes that Cabrera

continued to deny any allegations that he suffered as a child and respects the

       As an advocate . . . defense counsel has the related but distinct function of
       attempting to persuade the jury to exercise mercy. Defense counsel therefore has
       both the opportunity and the duty to present potentially beneficial mitigating
       evidence and to attempt to convince the sentencer that, notwithstanding the
       defendant's guilt, he or she is a person who should not die. Once the defendant has
       been found guilty of a capital crime, a life sentence is counsel's only remaining
       advocacy goal. As an advocate for life, counsel must attempt to demonstrate that
       mitigating factors outweigh aggravating factors and must present the sentencer
       with the most persuasive possible case for mercy.

Id. at 318.
100
    See Otero Tr. 6/3/1998 at 49:16–50:1–19, 50:21–52:1–23, State’s App. at B-46.
                                               28
influence such denial had upon Cabrera Trial Counsel’s presentation.101

Nevertheless, Cabrera Trial Counsel had a duty to conduct more than a

rudimentary investigation, especially in light of suspicions or concerns of issues

that might have uncovered mitigating evidence.                    Indeed, the Otero Trial

investigation and limited supplemental Rockford Park Trial investigation

overlooked certain indications—or red flags—of underlying issues related to

Cabrera’s childhood that a reasonable attorney would have explored in an attempt

to uncover mitigation evidence.

       In certain circumstances, defense counsel must “do more” to uncover

mitigating evidence.102 Because Cabrera Trial Counsel’s strategy relied on the

undeveloped information obtained in the Otero Trial mitigation investigation

supplemented by the Rockford Report, without more, its performance fell below an

objective standard of reasonableness.103 The first prong of Strickland is satisfied.




101
    See Strickland, 466 U.S. at 691 (“[W]hen a defendant has given counsel reason to believe that
pursuing certain investigations would be fruitless or even harmful, counsel’s failure to pursue
those investigations may not later be challenged as unreasonable.”).
102
    See Ploof, 75 A.3d at 855 (“We disavow any attempt to create a rigid rule that a defense
attorney is ineffective whenever that attorney fails to uncover potential mitigating evidence, no
matter how unapparent. We conclude only that, in these specific circumstances, Trial Counsel
needed to do more.”).
103
    See id. at 853–55.
                                               29
          2. Cabrera Suffered Prejudice Because There is a Reasonable
             Likelihood that the Result of the Proceeding Would Have Been
             Different

          A proper mitigation defense would have presented an entirely different

picture of Cabrera’s background. Cabrera Trial Counsel interviewed Cabrera as

the sole source of information of Cabrera’s childhood. On the other hand, Dr.

Reynolds testified at the postconviction hearing that talking solely to the abuse

victim is never sufficient because victims tend to minimize “what is objectively

abusive.”104

          As another example, Cabrera Trial Counsel failed to contact any of

Cabrera’s high school teachers to verify Cabrera’s claims that he did well in

school, and did not even obtain Cabrera’s school records to substantiate his claims

that he did “well” in school.105            Cabrera Trial Counsel’s claims of Cabrera’s

“exemplary” high school experience sharply contrasted to the reality of his high

school experience.




104
      Ev. Hr’g Tr. 10/25/2012 at 115:10–21.
105
      But see Cabrera Trial Counsel Aff. ¶ 14:

          Denied. Counsel was in possession of all relevant mitigation evidence from
          Cabrera’s first trial. This information was supplemented by interviewing
          Cabrera’s family members and friends regarding their contact with Cabrera while
          incarcerated. Cabrera’s disciplinary file was also reviewed to ascertain how he
          was adjusting to prison life. All information from the [Otero Trial] as well as any
          newly obtained information was given to [Dr. Jackson], who interviewed and
          tested Cabrera prior to the penalty phase of his [Rockford Park Trial].
                                                  30
       In addition, even the limited investigation by Defense Investigator identified

multiple individuals who could discuss Cabrera’s background but Cabrera Trial

Counsel never interviewed a majority of the individuals identified by Defense

Investigator.106 Cabrera Trial Counsel’s opening statement from the penalty phase

of the Rockford Park Trial highlights Counsel’s strategy. In relevant part, counsel

stated:

       You are not going to hear that Luis Cabrera had a terrible upbringing,
       that his father was an alcoholic that beat him; that he is a social
       outcast. That is not going to come out. Luis Cabrera is basically - -
       there is nothing wrong with him. No explanation for the things he has
       done. That is the tough part. . . . You are going to hear from [Cabrera
       Sr.] [a]nd the message is simple, don’t do to our [family] what
       [Cabrera] did to others. Give [Cabrera] life.107

       Cabrera Trial Counsel’s failure to conduct a complete and thorough

investigation prejudiced Cabrera. That there was “nothing wrong” as actually

presented by Cabrera Trial Counsel was inaccurate and woefully deficient. Had

Cabrera Trial Counsel presented a mitigation case at the penalty phase that

accurately presented Cabrera’s childhood and upbringing, there is a substantial

likelihood that the jury would have had recommended life rather than death. The

second prong of Strickland is satisfied.




106
    See Ev. Hr’g Tr. 10/23/2012 at 92:1–93:1–10.
107
    Penalty Phase Tr. 2/13/2001 at 29:7–20 (emphasis added). See also Ev. Hr’g Tr. 10/23/2012
at 91:3–10.
                                             31
          3. The Remedy for Ineffective Assistance of Counsel During the Penalty
             Phase is to Vacate the Death Sentence Imposed by the Trial Court

          Cabrera was entitled to have the extensive mitigating evidence presented to a

jury for its consideration in reaching a sentencing recommendation.108 This Court

finds that Cabrera Trial Counsel provided ineffective assistance of counsel with

respect to the mitigation investigation, the lack of preparation for the penalty

phase, and the inaccurate presentation of Cabrera’s childhood and upbringing.

Under Strickland, the appropriate remedy is for Cabrera’s death sentence to be

vacated.

                   V. CABRERA IS NOT ENTITLED TO RELIEF
                       FOR HIS REVERSE-BATSON CLAIM
                  BECAUSE IT DOES NOT SATISFY STRICKLAND

          This Court will consider the merits of procedurally sufficient constitutional

claims as well as any colorable claim of ineffective assistance of counsel.

Cabrera’s reverse-Batson claim will be addressed on the merits as a claim of

ineffective assistance of counsel. Cabrera argues that Cabrera Trial Counsel’s

representation was ineffective because Counsel purposefully discriminated against

jurors on the basis of race during jury selection thereby committing a reverse-

Batson violation of the Equal Protection Clause of the Fourteenth Amendment.




108
      See 11 Del. C. § 4209.
                                            32
A. Purposeful Discrimination in Jury Selection is Prohibited

       In Batson v. Kentucky,109 the United States Supreme Court held that

discrimination on account of race in selection of jurors, by the State, is prohibited

and a prosecutor’s “racial discrimination . . . violates a defendant’s right to equal

protection because it denies him the protection that a trial by jury is intended to

secure.”110 In Powers v. Ohio,111 the Supreme Court expanded Batson, holding that

“a criminal defendant may object to race-based exclusion of jurors effected

through peremptory challenges whether or not the defendant and the excluded juror

share the same races.”112 One year later, in Georgia v. McCollum,113 the Supreme

Court expanded Batson again, holding that criminal defendants, like prosecutors,

were prohibited from engaging in purposeful discrimination on ground of race.114

A Batson objection to the defendant’s exercise of a peremptory challenge is known

as a reverse-Batson claim.115 Batson and its decisional progeny teach reciprocity

of equal protection and warn that “[t]he harm from discriminatory jury selection

extends beyond that inflicted on the defendant and the excluded juror to touch the

109
    476 U.S. 79 (1986).
110
    Id. at 86, 98.
111
    499 U.S. 400 (1991).
112
    Id. at 402.
113
    505 U.S. 42 (1992).
114
    Id. at 59 (“[T]he exercise of a peremptory challenge must not be based on either the race of
the juror or the racial stereotypes held by the party.”). The McCollum Court explained that
discrimination during jury selection upsets “the fairness of, and public confidence in, the
criminal justice system[,]” and “undermine[s] the very foundation of our system of justice.” Id.
at 48–49.
115
    State v. McCoy, 112 A.3d 239, 249 (Del. 2015).
                                              33
entire community.”116 The prohibition of purposeful discrimination preserves the

integrity of the criminal justice system.117

B. Cabrera Trial Counsel Utilized a Racially-Motivated Strategy in Jury
Selection to Exclude Three Black Potential Jurors

       Cabrera Trial Counsel pursued a racially-motivated strategy during jury

selection by strategically excluding black males and mothers of young black males

from the jury.       Specifically, Cabrera Trial Counsel exercised peremptory

challenges to exclude three black potential jurors from the jury of the Rockford

Park Trial.118 Also, Cabrera Trial Counsel expressed a preference for Hispanic

jurors.119

       The first reference to considerations of juror race during jury selection was a

discussion on the record initiated by Cabrera Trial Counsel:

       MR. FIGLIOLA: Your Honor, we’re not going to - - I’d like to say
       something. We’re not going to oppose [the State’s strike of Mr.
       Caraballo for cause]. I don’t think we can . . . . However, out of a jury
       very near of 157, [Mr. Caraballo] was the only Hispanic.

       MR. WOOD: That’s not true.

       THE TRIAL COURT:             Well, [Mr. Caraballo] was the only one
       marked Hispanic.

       MR. FIGLIOLA: Only one marked Hispanic. For that reason - -

116
    Batson, 476 U.S. at 87.
117
    Powers, 499 U.S. at 413–14.
118
    Jury Selection Tr. 1/10/2001 at 179:15–16; Jury Selection Tr. 1/11/2001 at 167:8–9; Jury
Selection Tr. 1/12/2001 at 151:10–11.
119
    See Jury Selection Tr. 1/12/2001 at 120:5–21; Ev. Hr’g Tr. 10/23/2012 at 42:7–13.
                                            34
          THE TRIAL COURT: I understand.

          MR. WOOD: Well, let’s flush out that record.

          MR. FIGLIOLA: For that reason, we were anxious, if at all possible,
          to have Mr. Caraballo qualify as a juror.120

          The second reference to considerations of race during jury selection took

place after Cabrera Trial Counsel exercised a third peremptory challenge against a

black potential juror and the Trial Court initiated the following colloquy:

          THE TRIAL COURT: Before the next juror, please, I don’t mean to
          pull the pin out of the hand grenade, but that’s at least the third
          African-American the defense has stricken. Two others were females,
          as I recall, and one of them was a male, too.

          MR. WOOD: Your Honor has correctly recounted the record
          pertaining to the defense use of strikes. We have no application at this
          time, however.

          MR. DECKERS: Does the Court wish for me to make a record?

          THE TRIAL COURT: You might want to protect yourself, sure.

          MR. DECKERS: Well, I don’t - -

          MR. WOOD: We have no application at this time and, in particular,
          we are not alleging, nor do we ask the [Trial] Court to find that a
          prima facie case of racial animus in the exercise of peremptory
          challenges has been shown by this record.

          THE TRIAL COURT: Okay. I make no such finding anyway. I’m
          not making a finding. I’m merely making an observation.121



120
      Jury Selection Tr. 1/12/2001 at 120:5–21
121
      Id. at 152:9–153:1–8.
                                                 35
          The third discussion of considerations of race during jury selection took

place when the Trial Court conducted an evidentiary hearing pursuant to Rule

61(h), at which hearing Cabrera Rule 61 Counsel questioned Cabrera Trial Counsel

on its jury selection strategy, as follows:

          CABRERA RULE 61 COUNSEL: What do you recall about your
          strategy in selecting jurors in this case and how you decided to use
          your peremptory strikes?

          ....

          CABRERA TRIAL COUNSEL: We . . . went in to the jury
          attempting to get jurors that we thought would be more inclined to
          find an acquittal. Specifically, I don’t think we wanted any young
          black males. We didn’t want any mothers of young black males . . .
          which is somewhat unusual when you go into a murder case, because
          generally those people would tend not to give the death penalty.

          CABRERA RULE 61 COUNSEL:                    Do you recall executing that
          strategy and using your strikes?

          CABRERA TRIAL COUNSEL: I’m pretty sure we did. I think we
          did.

          CABRERA RULE 61 COUNSEL: Do you recall indicating to the
          [Trial] Court during jury selection that you were hopeful to have
          Hispanic jurors seated in this case?

          CABRERA TRIAL COUNSEL: I don’t recall that, but it would not
          surprise me, if we did.

          CABRERA RULE 61 COUNSEL: Why not?

          CABRERA TRIAL COUNSEL: Because [Cabrera] was Hispanic.122


122
      Ev. Hr’g Tr. 10/23/2012 at 40:22–23, 41:16–23, 42:4–13 (emphasis added).
                                               36
       Therefore, the record supports a finding that Cabrera Trial Counsel made a

deliberate and racially-motivated decision to exclude from the jury young black

males and mothers of young black males on the assumption that these individuals

would be sympathetic to the victims, Saunders and Rowe. In addition, Cabrera

Trial Counsel’s racially-motivated strategy for jury selection was to include

Hispanic jurors solely because that Cabrera is Hispanic.123

C. Race-Based Selection of Jurors Was Not Challenged at Rockford Park
Trial or on Direct Appeal

       A reverse-Batson claim was not raised during jury selection for the Rockford

Park Trial. Had a reverse-Batson claim been raised directly, the three-step inquiry

delineated by the Delaware Supreme Court in its decision in McCoy v. State, would

have been required:

       First, the trial judge must determine whether the State has made a
       prima facie showing that the defendant exercised a peremptory
       challenge on the basis of race. Second, if the showing is made, the
       burden shifts to the defendant to present a race-neutral explanation for
       striking the juror in question . . . . [S]o long as the reason is not
       inherently discriminatory, it suffices. Third, the trial judge must then
       determine whether the State has carried its burden of proving
       purposeful discrimination. This final step involves evaluating the
       persuasiveness of the justification proffered by the defendant, but the
       ultimate burden of persuasion regarding racial motivation rests with,
       and never shifts from, the opponent of the strike.124


123
    See Powers, 499 U.S. at 402 (“[A] criminal defendant may object to race-based exclusions of
jurors effected through peremptory challenges whether or not the defendant and the excluded
juror share the same races.”).
124
    McCoy, 112 A.3d at 251 (internal citations omitted).
                                              37
In connection with this three-step inquiry, the Trial Court might have exercised the

court’s discretion to prevent Cabrera Trial Counsel from exercising peremptory

challenges in a racially-motivated manner. However, the three-step inquiry did not

take place because there was no challenge by Cabrera or the State.

       If a reverse-Batson claim had been raised on direct appeal, and the Delaware

Supreme Court found a reverse-Batson error, then Cabrera would have been

entitled to a presumption of prejudice because Batson errors qualify as structural

error. Structural errors are “defects in the constitution of the trial mechanism” that

infect the “entire conduct of the trial from beginning to end.”125 Structural errors

deprive defendants from basic protections without which “a criminal trial cannot

reliably serve its function as a vehicle for determination of guilt or innocence, and

no criminal punishment may be regarded as fundamentally fair.”126

       However, in the case now pending before this Court, no reverse-Batson error

was raised during jury selection or on direct appeal. Furthermore, the Trial Court

did not impede on Cabrera Trial Counsel’s exercise of peremptory challenges.127

Indeed, Cabrera Trial Counsel exercised Cabrera’s peremptory challenges in the

exact manner they intended. Nevertheless, Cabrera asserts that this Court should

address his reverse-Batson claim on the merits as structural error on the grounds


125
    Arizona v. Fulminante, 499 U.S. 279, 309 (1991); Neder v. U.S., 527 U.S. 1, 8–9 (1999).
126
    Fulminante, 499 U.S. at 310 (internal citation omitted).
127
    Cf. McCoy, 112 A.3d 239 (Del. 2015); Sells v. State, 109 A.3d 568 (Del. 2015).
                                              38
that this type of error by Cabrera Trial Counsel satisfies the miscarriage of justice

exception and requires grating a new trial. This Court disagrees and finds that

Cabrera’s reverse-Batson claim may be presented in this postconviction proceeding

for the first time only as a claim of ineffective assistance of counsel and as

discussed below, prejudice must be established. Moreover, this Court finds, as

discussed below, that there was no miscarriage of justice in the guilt phase of

Cabrera’s Rockford Park Trial.

D. Cabrera’s Case is Distinguishable from McCoy v. State and Sells v. State
because Cabrera’s Reverse-Batson Claim is Asserted in Postconviction
Proceedings

       In 2015, the Delaware Supreme Court issued two decisions overturning

judgments of conviction against defendants on grounds of reverse-Batson error.128

In McCoy, the defendant had exercised fourteen peremptory challenges to exclude

white jurors.129 When the McCoy defendant exercised his fifteenth peremptory

challenge, the trial judge sua sponte sought a justification from the defendant.130

Despite two race-neutral explanations, the trial judge refused to accept the

defendant’s peremptory challenge.131 Upon the defendant’s appeal from his death

sentence, the Delaware Supreme Court concluded that the trial court “committed


128
    See also Grimes v. State, 2015 WL 2015 WL 2231801 (Del. May 12, 2015) (vacating the
judgment of convictions entered against Grimes in the same trial as William S. Sells, III, for the
reasons set forth in the Sells v. State decision).
129
    McCoy, 112 A.3d at 249–50.
130
    Id. at 250.
131
    Id.
                                               39
reversible error when it improperly denied [the defendant]’s right to exercise a

peremptory challenge to strike a potential juror.”132       The Supreme Court

determined a new trial was the proper remedy because trial court’s error violated

the defendant’s right to a fair trial with a jury panel comprised of impartial

jurors.133     Specifically, the improper denial of the defendant’s peremptory

challenge “forced the defendant to be judged by a jury that includes a juror that

was objectionable to him.”134

       In Sells, the State made a reverse-Batson challenge during jury selection

arguing that the defendant, a minority, was engaging in racial discrimination by

using two of his three peremptory challenges to strike white jurors.135 The trial

court found that the defendant had engaged in a “pattern of racial discrimination”

and required the defendant to provide reasons for exclusion of jurors during the

remaining process of jury selection.136 The defendant appealed his conviction on

the grounds that the trial court erred when the court allowed the State’s reverse-

Batson challenge. The Delaware Supreme Court determined that the trial court had

improperly restricted the defendant’s ability to use his peremptory challenges by

requiring that the defendant articulate a non-discriminatory reason for exercising



132
    Id. at 245.
133
    Id. at 254–58.
134
    Id. at 257–58.
135
    Sells, 109 A.3d at 577.
136
    Id. at 578.
                                       40
his peremptory strikes.137 Accordingly, the Supreme Court vacated the judgment

of conviction that resulted from the trial.138

       Cabrera’s case is distinguishable from McCoy and Sells because neither the

State nor the Trial Court raised a reverse-Batson claim against Cabrera Trial

Counsel during jury selection for the Rockford Park Trial. Next, Cabrera’s case is

distinguishable because Cabrera–rather than the State or the Trial Court–has raised

the reverse-Batson claim against his own counsel in a different procedural context:

postconviction relief.        Finally, unlike in McCoy and Sells, Cabrera was not

prevented from exercising his peremptory challenges. Indeed, Cabrera’s Rockford

Park Trial jury was comprised of the jurors Cabrera Trial Counsel thought best

suited to consider Cabrera’s case.

E. To Prevail on His Reverse-Batson Claim, Cabrera Must Demonstrate that
Cabrera Trial Counsel’s Strategy of Race-Based Jury Selection was
Ineffective Assistance of Counsel

       To prevail on his reverse-Batson claim, Cabrera must satisfy the test set

forth in Strickland: (1) Cabrera Trial Counsel’s representation fell below an

objective standard of reasonableness; and (2) there is a reasonable probability that,

but for the errors, the result of the proceeding would have been different.139




137
    Id. at 579–82.
138
    Id. at 582.
139
    Strickland, 466 U.S. at 687.
                                           41
       1. Cabrera Trial Counsel’s Racially-Motivated Jury Selection Strategy
       Fell Below an Objective Standard of Reasonableness under Strickland

       Cabrera Trial Counsel’s racially-motivated strategy was inconsistent with

the teachings of Batson, Powers, and McCollum.                  Indeed, such conduct is

unequivocally banned in that “[d]efense counsel is limited to ‘legitimate, lawful

conduct.’”140 While a defendant has “the right to an impartial jury that can view

him without racial animus,” the Sixth Amendment right to effective counsel does

not give the defendant “the right to carry out through counsel an unlawful course

of conduct.”141 As the McCollum Court explained:

       [T]here is a distinction between exercising a peremptory challenge to
       discriminate invidiously against jurors on account of race and
       exercising a peremptory challenge to remove an individual juror who
       harbors racial prejudice. This Court firmly has rejected the view that
       assumptions of partiality based on race provide legitimate basis for
       disqualifying a person as an impartial juror. As this Court stated . . .
       in Powers, ‘[w]e may not accept as a defense to racial discrimination
       the very stereotype the law condemns.’142

       Delaware law is consistent with these principles. According to Delaware’s

Rules of Professional Conduct (“Rules”), a Delaware lawyer’s conduct “should

conform to the requirements of the law.”143 The Rules confer upon the client the

ultimate authority to determine the scope and purposes of the legal representation


140
    McCollum, 505 U.S. at 57 (quoting Nix v. Whiteside, 475 U.S. 157, 166 (1986)).
141
    Id. at 58.
142
    Id. at 59 (quoting Powers, 499 U.S. at 410).
143
     Del. Lawyers’ R. Prof’l Conduct Preamble, 5; Del. Lawyers’ R. Prof’l Conduct 8.4(d)
(providing that any course of action that is “prejudicial to the administration of justice” is
professional misconduct).
                                             42
but simultaneously require that the lawyer act “within the limits imposed by law

and the lawyer’s professional obligations.”144

       Furthermore, labeling Cabrera Trial Counsel’s conduct as “strategic,” does

not change the analysis. Batson serves to protect the interests of defendants,

prosecutors and, most importantly; Batson serves to protect the interests of

prospective jurors and society’s interest in an unbiased judicial system.145 Batson

is clear that “[c]ompetence to serve as a juror ultimately depends on an assessment

of individual qualifications and ability impartially to consider evidence presented

at trial[,] [and] [a] person’s race simply is unrelated to his fitness as a juror.”146

       In light of the well-settled decisional law, this Court concludes that Cabrera

Trial Counsel’s exercise of peremptory challenges in furtherance of the admittedly

race-based juror selection strategy constituted a reverse-Batson error that was not

consistent with prevailing professional norms. Accordingly, the first prong of

Strickland is satisfied because Cabrera Trial Counsel’s performance fell below an

objective standard of reasonableness.




144
    Del. Lawyers’ R. Prof’l Conduct 1.2, cmt. 1 (emphasis added). See also Del. Lawyers’ R.
Prof’l Conduct Preamble, 9 (noting that “the lawyer's obligation zealously to protect and pursue
a client's legitimate interests, within the bounds of the law[.]”) (emphasis added).
145
    Batson, 476 U.S. at 99.
146
    Id. at 87 (internal citation omitted).
                                              43
       2. Cabrera Must Demonstrate Prejudice under the Second Prong of
       Strickland

       Cabrera contends that prejudice from Cabrera Trial Counsel’s reverse-

Batson error is presumed under Strickland because the error is so egregious that it

amounts to a “structural error” and requires a new trial.                 This Court rejects

Cabrera’s argument that prejudice must be presumed. Rather, this Court finds that

the second prong of Strickland requires that Cabrera demonstrate actual prejudice:

that, but for Cabrera Trial Counsel’s reverse-Batson error, the result of the

proceeding would have been different.

       Courts are split between two prevailing schools of thought on how to

evaluate the prejudice prong of a Strickland claim based on a reverse-Batson error.

Either prejudice is presumed because a reverse-Batson error is a structural error147

or there must be specific instances of prejudice that demonstrate a reasonable

probability that the results of the proceeding would have been different absent

defense counsel’s exercise of peremptory strikes.148

       Cabrera asks this Court to follow the former. In support, Cabrera relies on

the Seventh Circuit Court of Appeals’ decision in Winston v. Boatwright, in which

the Court of Appeals held “[u]nconstitutional juror strikes, like other structural

147
    See generally Winston v. Boatwright, 649 F.3d 618 (7th Cir. 2011) (discussing the prejudice
prong of a Strickland on grounds of a reverse-Batson error).
148
    See U.S. v. Kehoe, 712 F.3d 1251, 1253–54 (8th Cir. 2013) (relying on the decision in Young
v. Bowersox, 161 F.3d 1159 (8th Cir. 1998) to reject the defendant’s argument that an ineffective
claim based on a Batson error requires a presumption of prejudice).
                                               44
errors, create the kind of problem that def[ies] analysis by harmless error

standards.”149 In light of this conclusion, the Winston Court concluded that despite

Strickland’s call for an examination of prejudice, reverse-Batson errors are

included in the “limited class on fundamental constitutional errors”150 where

“prejudice is so likely that ‘case-by-case inquiry into prejudice is not worth the

cost’—‘prejudice is presumed.’”151

       Absent Delaware precedent on this issue, this Court declines to extend the

well-settled Delaware law under Strickland that requires a finding of actual

prejudice. According to Strickland, “[t]he benchmark for judging any claim of

ineffectiveness must be whether counsel’s conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as having

produced a just result.”152 The heavy burden of satisfying the Strickland prejudice

prong is the defendant’s burden.153




149
    Winston, 649 F.3d at 633 (internal citation omitted).
150
    Id. at 632 (citing Neder, 527 U.S. at 7).
151
    Id. at 633 (citing Strickland, 466 U.S. at 692).
152
    Strickland, 466 U.S. at 686.
153
     See Younger, 580 A.2d at 555 (“[I]n a postconviction proceeding, the petitioner has the
burden of proof and must show that he has been deprived of a substantial constitutional right
before he is entitled to any relief.”).
                                             45
       3. Cabrera Was Not Prejudiced by Cabrera Trial Counsel’s Reverse-
       Batson Error as Required for Relief under Strickland Because there is
       No Reasonable Likelihood that the Result of the Rockford Park Trial
       Would Have Been Different Absent Cabrera Trial Counsel’s Reverse-
       Batson Error

       Cabrera’s claim of ineffective counsel requires this Court consider whether

the reverse-Batson error committed by Cabrera Trial Counsel prejudiced Cabrera.

Under Strickland, Cabrera bears the burden of establishing prejudice suffered as a

result of Cabrera Trial Counsel’s errors. Prejudice is defined as “a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding

would have been different.”154 Cabrera must make specific and substantiated

allegations of prejudice.155 Failure to do so undermines Cabrera’s claim of

ineffective counsel.156

       Even though Cabrera Trial Counsel’s performance was deficient, Cabrera

has not demonstrated that he suffered prejudice under the second prong of

Strickland. Cabrera had a trial by jury, with the jurors that his lawyers thought

would be most sympathetic to him.157 Cabrera has not demonstrated prejudice to

his interests.



154
    Strickland, 466 U.S. at 694; Hoskins v. State, 102 A.3d 724, 730 (Del. 2014).
155
    Wright 1996, 671 A.2d at 1356.
156
    Dawson, 673 A.2d at 1196.
157
    Cabrera’s Rockford Park Trial jury consisted of eight females and four males. Seven of the
female jurors represented their race as “white” and one represented her race as “black.” Of the
four male jurors, two identified as “white” and the other two did not identify with a specific race.
See Juror Profile (Jan. 9, 2001), Cabrera Ex. 32, 33 at 0121–0173.
                                                46
          This Court recognizes that Cabrera Trial Counsel’s reverse-Batson error

harmed the interests of the public as well as the integrity of the criminal justice

system. This Court does not condone–nor does the law permit–Cabrera Trial

Counsel’s conduct. Yet, Cabrera has not demonstrated that he suffered actual

prejudice from Cabrera Trial Counsel’s reverse-Batson error. Therefore, upon

consideration of the record and the decisional law of Batson and Strickland, this

Court finds that Cabrera has failed to make a showing of actual prejudice and,

therefore, the second prong of Strickland is not satisfied. Accordingly, Cabrera has

not demonstrated that Cabrera Trial Counsel was ineffective in connection with

Cabrera’s reverse-Batson claim.

 VI. CABRERA CANNOT ESTABLISH INEFFECTIVE ASSISTANCE OF
 COUNSEL ON OTHER CLAIMS RELATED TO THE PENALTY PHASE

          This Court will consider the merits of procedurally sufficient constitutional

claims as well as any colorable claim of ineffective assistance of counsel. With

respect to the penalty phase of the Rockford Park Trial, in addition to the

arguments related to the mitigation investigation,158 Cabrera contends that Trial

Counsel was ineffective for failing to argue residual doubt as a mitigating factor;

failing to object to the introduction of details regarding the Otero murder; failing to

object to the presentation of transcript testimony for Reyes and Wilson Serrano;

and failing to object to the State’s argument that the death penalty was the only
158
      See supra Section IV.
                                            47
appropriate sentence for Cabrera. Presentation of evidence at a penalty hearing is

quite broad if admissible as relevant under 11 Del. C. § 4209(c).159

A. Residual Doubt as a Mitigating Factor

       Cabrera contends Cabrera Trial Counsel was ineffective for failing to argue

residual doubt as a mitigating factor during the penalty phase because the State

presented solely circumstantial evidence and because the jury was deadlocked

before receiving an Allen charge. According to Cabrera, Cabrera Trial Counsel’s

failure to argue residual doubt deprived Cabrera of the opportunity to have the jury

consider a powerful mitigating factor.

       Cabrera is correct that neither the United States of Delaware Constitutions,

nor the applicable decisional law, prohibits capital defendants from relying on

residual doubt.160 However, the constitutions and decisional law do not require a

presentation in the penalty phase regarding residual doubt. Indeed, the United

States Supreme Court has definitively stated that defendants have no “right to

demand jury consideration of ‘residual doubts’ in the [penalty] phase.”161




159
    See 11 Del. C. § 4209(c) (providing that at a death penalty hearing, “evidence may be
presented as to any manner that the Court deems relevant and admissible to the penalty to be
imposed[,]” including all matters related to mitigating and aggravating circumstances).
160
    See Franklin v. Lynaugh, 487 U.S. 164, 173–75 (1988); Zebroski v. State, 822 A.2d 1038,
1049–51 (Del. 2003), impliedly overruled on other grounds in Steckel v. State, 882 A.2d 168,
171 (Del. 2005); Shelton v. State, 744 A.2d 465, 496–97 (Del. 1999) (explaining that there is no
blanket exclusion from discussing residual doubt).
161
    Franklin, 487 U.S. at 173, 174.
                                              48
       Even if this Court agreed that Cabrera Trial Counsel’s conduct unreasonably

deprived Cabrera of the opportunity to have the jury consider residual doubt,

Cabrera has not provided specific allegations of prejudice. Cabrera’s conclusory

assertion that Cabrera Trial Counsel should have argued residual doubt does not

satisfy the requirements of the two-prong Strickland analysis.                    Cabrera Trial

Counsel’s strategic decision not to offer an argument regarding residual doubt did

not fall below an objective standard of reasonableness.

B. Presentation of Luis Reyes’ and William Serrano’s Testimony by
Transcript rather than Calling Witnesses Live

       At the penalty phase of the Rockford Park Trial, the State read the prior

testimony of Reyes and Serrano from the Otero Trial into the record for the jury’s

consideration.162 Reyes’ Otero Trial testimony discussed Reyes’ relationship with

Cabrera and the circumstances of the Otero murder.163 Serrano’s Otero Trial

testimony discussed a statement allegedly made by Cabrera in which Cabrera

admitted Cabrera had killed someone.164              Cabrera argues that Cabrera Trial

Counsel was ineffective for failing to object to the presentation of prior testimony

of Reyes and Serrano by reading transcripts instead of calling each witness to

testify in court with the opportunity for cross-examination.



162
    Reyes testified against Cabrera at the Otero Trial.
163
    Penalty Phase Tr. 2/13/2001 at 33:1–142:1–15 (reading of Reyes’ testimony).
164
    Id. at 146:9–183:1–2 (reading of Serrano’s testimony).
                                              49
       1. Testimony of Reyes from Otero Trial

       With respect to the prior testimony of Reyes, Cabrera argues the testimony

was inadmissible as hearsay. Specifically, Cabrera claims the State’s reading of

Reyes’ prior testimony violated Cabrera’s right to confrontation because Cabrera

Trial Counsel failed to object to the State introduction of the testimony in a manner

that denied Cabrera the opportunity to cross-examine Reyes or otherwise test the

accuracy of Reyes’ testimony and his credibility as a witness.165

       Cabrera’s arguments do not satisfy Strickland. First, Reyes’ prior testimony

was admissible evidence under 11 Del. C. § 4209(c) which states that, at a death

penalty hearing, “evidence may be presented as to any manner that the Court

deems relevant and admissible to the penalty to be imposed,” including all matters

related to mitigating and aggravating circumstances. Delaware decisional law

permits a “very wide range of evidence . . . in a penalty hearing.”166 Accordingly,

any objection by Cabrera Trial Counsel would have been futile as Reyes’ prior

testimony was relevant to the penalty phase of the Rockford Park Trial.

       Furthermore, Cabrera Trial Counsel did not object because Cabrera “through

his trial counsel in the Otero case, had a full and fair opportunity to cross-examine



165
     See Wheeler v. State, 36 A.3d 310, 317–18 (Del. 2012) (“[T]he Confrontation Clause
prohibits the admission of testimonial statements of a witness who did not appear at trial unless
[the witness] was unavailable to testify, and the defendant had had a prior opportunity for cross-
examination.” (alteration in original) (internal quotation omitted)).
166
    State v. Cohen, 634 A.2d 380, 384 (Del. Super. 1992) (internal citation omitted).
                                               50
Reyes.”167 In addition, even if Cabrera Trial Counsel would have objected to the

reading of Reyes’ testimony, Reyes’ most certainly would have invoked his Fifth

Amendment right because his Rockford Park Trial was still pending.168

       The decisions by Cabrera Trial Counsel not to object to the presentation of

Reyes’ prior testimony by transcript did not fall below an objective standard of

reasonableness. Accordingly, Cabrera fails to satisfy the Strickland test.

       2. Prior Testimony of Serrano from Otero Trial

       With respect to the prior testimony of Serrano, Cabrera Trial Counsel did not

object to the reading of Serrano’s testimony transcript. Indeed, after consulting

with Cabrera, Counsel agreed with the transcript presentation.                Cabrera Trial

Counsel stated at side bar:

       Your Honor . . . [the State] had asked . . . whether we would object to
       handling . . . Mr. Serrano in the same manner [as] Mr. Reyes or [if]
       we’ll [sic] require Mr. Serrano to be present. [Cabrera Trial Counsel]
       also had discussed it with Mr. Cabrera, and . . . it was our intention
       even if Mr. Serrano came in we were going to introduce his testimony
       from the [Otero Trial] hearing . . . . Therefor[e] [Cabrera Trial
       Counsel] ha[s] no objection to [Serrano’s testimony] being handled in
       this manner.169

       Furthermore, Cabrera Trial Counsel explained to the Trial Court that

Cabrera had been informed of his right to confront Serrano and Cabrera and

167
    Cabrera Trial Counsel Aff. ¶ 20(c).
168
    By contrast, in connection with his testimony at the Otero Murder Trial, Reyes had already
entered a guilty plea in connection with Otero’s death, waiving his right to assert his Fifth
Amendment privileges against self-incrimination. See Boykin v. Alabama, 395 U.S. 238 (1969).
169
    Penalty Phase Tr. 2/13/2001 at 144:22–145:1–11.
                                             51
acknowledged waiver of “whatever evidentiary rules may inhibit or prevent or

create difficulty for introduction of [Serrano’s] transcript . . . .”170 Cabrera Trial

Counsel explained that Cabrera was “well aware . . . . [and] accepted it.”171

       This Court finds that the record demonstrates that Cabrera Trial Counsel

made a reasonable strategic decision regarding the presentation of Serrano’s prior

testimony. The decision by Cabrera Trial Counsel not to object to the presentation

of Serrano’s prior testimony by transcript did not fall below an objective standard

of reasonableness. Accordingly, Cabrera fails to satisfy the Strickland test.

       3. State’s Detailed Presentation Regarding Otero Murder

       Cabrera contends that, although the parties stipulated to the admission into

evidence of Cabrera’s criminal record, the State nonetheless presented additional

evidence concerning the “gruesome details” of the Otero murder. According to

Cabrera, Cabrera Trial Counsel should have objected and did not do so thereby

providing ineffective assistance of counsel. Cabrera argues that Cabrera Trial

Counsel should have objected to this presentation as prejudicial under Delaware

Rule of Evidence 403, which applies with equal force in the penalty phase of

trial172 and prohibits the use of evidence if its probative value is substantially

outweighed by the prejudice caused to the defendant.


170
    Id. at 145:12–15, 145:23–146:1–2.
171
    Id. at 145:23–146:1–2.
172
    See Gregg v. Georgia, 428 U.S. 153, 203–04 (1976); Cohen, 634 A.2d at 385.
                                             52
       In support of this claim, Cabrera relies on the Delaware Supreme Court’s

decision in State v. Cohen for his contention that, during the penalty phase,

evidence of previous crimes may be excluded as unduly prejudicial.173 However,

Cabrera misapplies the conclusions of Cohen, which addresses the relevance and

prejudicial effect of “unadjudicated incidents”174 while, in this case, Cabrera had

already been convicted and sentenced for Otero’s murder. Moreover, as the Cohen

Court explained:

       Much of the information that is relevant to the sentencing decision
       may have no relevance to the question of guilt, or may even be
       extremely prejudicial to a fair determination of that question. Thus,
       even if the Court had ruled evidence of these unadjudicated incidents
       to be inadmissible during the guilt phase because their probative value
       was outweighed by the danger of unfair prejudice, that balancing
       becomes different in the penalty phase . . . . [Indeed], such incidents
       assume a greater relevance in a capital penalty hearing.175

Furthermore, the Cohen Court notes that, under the death penalty statute, “the jury

and the judge must weigh the totality of the circumstances.”176

       Cabrera has not demonstrated that Cabrera Trial Counsel’s representation

fell below an objective standard of reasonableness with respect to the Otero murder

presentation. Accordingly, Cabrera cannot satisfy the Strickland criteria.

173
    See Cohen, 634 A.2d at 385.
174
    Id. “[E]ven with the heightened relevance of this evidence in a penalty hearing, there remains
concern about the unfair prejudice that may result from evidence about a crime for which there
has been no conviction.” Id. at 387–88, 392 (emphasis added).
175
    Cohen, 634 A.2d at 385 (internal citations omitted).
176
    Id. at 386 (emphasis added).
                                               53
          4. State’s Punishment Theme in Closing

          Cabrera argues that Cabrera Trial Counsel was ineffective for failing to

object to the State’s punishment theme during its closing. However, Cabrera Trial

Counsel did object to the State’s punishment theme, but counsel’s objection was

overruled by the Trial Court. During an office conference on February 13, 2001,

Cabrera Trial Counsel argued that it was an “improper argument for sentencing

that because [Cabrera] is already serving a life sentence that any[] [punishment]

less than death . . . . [does] not satisfy society’s goals.”177       The Trial Court

concluded that the State could argue the fact that Cabrera was already serving a life

sentence as a non-statutory aggravating factor for sentencing purposes.178 Cabrera

has not demonstrated that Cabrera Trial Counsel’s representation fell below an

objective standard of reasonableness since the objection was made but overruled

by the Trial Court.

 VII. CABRERA TRIAL COUNSEL’S FAILURE TO SEEK SUPPRESSION
       OF THE GUN SEIZED FROM CABRERA SR.’S RESIDENCE
         WAS NOT INEFFECTIVE ASSISTANCE OF COUNSEL

          Cabrera argues that Cabrera Trial Counsel was ineffective for failing to seek

suppression of a .38 Special Armenius Titan Tiger gun (“38 Special Gun”) because

it was seized during a warrantless search during the unrelated Otero investigation.

Cabrera’s claim of ineffective assistance of counsel with respect to the decision by

177
      Office Conf. Tr. 2/13/2001 at 26:18–22.
178
      Id. at 28:2–4.
                                                54
Cabrera Trial Counsel not to seek suppression of the 38 Special Gun seized from

Cabrera Sr.’s residence will be addressed on the merits.179

       On March 20, 1997, in connection with an investigation the murder of

Funador Otero, police officers arrived at the home of Cabrera Sr. who signed a

“Consent to Search Form;”180 told the police there was a gun in the front bedroom;

and led the police to the 38 Special Gun. Cabrera Sr. also told the police that

Cabrera knew where Cabrera Sr. kept the 38 Special Gun and had access to it.181

The police seized the 38 Special Gun.

       Four days later, the State’s Lead Investigating Officer Detective Mark

Lemon (“State Lead Investigating Officer”) sent the 38 Special Gun and bullet

fragments from the Rockford Park Murders for testing. It was determined that the

38 Special Gun matched the weapon that fired the bullet recovered from Rowe’s

body. State Lead Investigating Officer used the ballistics evidence to obtain a

search warrant for Cabrera Sr.’s house (“Cabrera Sr. Search Warrant”).182



179
    In 2008, Cabrera’s Rule 61 Counsel filed a motion for leave to conduct discovery on three
matters related to Cabrera’s Rule 61 motion, including issues related to the seizure of the 38
Special Gun from Cabrera Sr.’s house. In August 2008, the Trial Court issued two decisions
denying the motions. See Cabrera Motion for Leave to Interview Jurors, 984 A.2d 149 (Del.
Super. 2008); Cabrera Motion for Leave to Conduct Discovery, 2008 WL 3853998 (Del. Super.
Aug. 14, 2008).
180
    Consent to Search Form, Cabrera Ex. 6 at 0013A.
181
    Cabrera Sentencing, 2002 WL 484641, at *7 (“Mr. Cabrera, Sr. told the police his son knew
[Cabrera Sr.] had a gun.”).
182
     See State Lead Investigating Officer’s Aff., Cabrera Ex. 16 at 0059–70. State Lead
Investigating Officer’s affidavit to obtain a search warrant provided:

                                             55
       Stephanie Cabrera testified that she married Cabrera in December 1994, and

that the two lived together until October 1995 in an apartment (“Cabrera Marital

Apartment”) in an apartment building (“Apartment Building”).183 According to

Stephanie’s testimony, Cabrera remained in the Cabrera Marital Apartment with

Reyes after Stephanie moved out. Stephanie testified that, at that time, Reyes had

been living with Cabrera and Stephanie for a month or two. Stephanie Cabrera

testified that Cabrera moved out of the Cabrera Marital Apartment in the fall of

1996 and into the basement of Cabrera Sr.’s home.184

       The police executed the Cabrera Sr. Search Warrant on April 4, 1997.

During the search the police seized personal property belonging to Cabrera,

including belts and a bed sheet that were later admitted into evidence at the

Rockford Park Trial. In closing arguments at the Rockford Park Trial, the State

relied on Cabrera’s knowledge of the 38 Special Gun’s location, and Cabrera’s

ability to possess and control the 38 Special Gun to argue that Cabrera had access

to the 38 Special Gun at the time of Vaughn’s and Rowe’s murders.185



       Your affiant can state that on 20 March [19]97, Wilmington Police Detectives
       responded to 302 N. Franklin Street, Wilmington[,] Delaware in regards to a
       homicide investigation, unrelated to this mater . . . . Mr. Cabrera [Sr.] further said
       that the only people who had keys to his residence that could have access to the
       gun was his son, Luis Cabrera and [Cabrera’s] friend, Luis Reyes.

Id. at 0062.
183
    Cabrera Direct Appeal, 840 A.2d at 1261.
184
    Id. at 1261; Cabrera Sentencing, 2002 WL 484641, at *7.
185
    Closing Arg. Tr. 2/8/2001 at 17:18–19:1–16.
                                                56
        Cabrera Trial Counsel testified about the strategic decision not to seek

suppression of the 38 Special Gun as follows:

       CABRERA RULE 61 COUNSEL: Do you [Cabrera Trial Counsel]
       recall considering whether or not to move to suppress the [38 Special
       G]un that had been seized from Mr. Cabrera [Sr.’s] residence?

       CABRERA TRIAL COUNSEL: I don’t believe we did.

       CABRERA RULE 61 COUNSEL: Do you recall the reasons why?
       Let me back up. You don’t recall considering it, or you did consider it
       and decided not to?

       CABRERA TRIAL COUNSEL: I know we did not file [a motion to
       suppress]. I believe we talked about it. And the issues were, one, it
       wasn’t [Cabrera’s] . . . [38 Special G]un [and Cabrera] was the one on
       trial. We . . . did not want to give any indication that we were stating
       that was his [38 Special G]un. Our defense was it wasn’t [Cabrera’s
       38 Special G]un. [Cabrera] didn’t have a [38 Special G]un, he had no
       access to it. Plus, my recollection is I’m not sure that [Cabrera] was
       actually living there, and, therefore, [Cabrera] may not have had
       standing. So it was basically we didn’t think [Cabrera] had standing,
       plus we didn’t want to have to admit that it was [Cabrera’s 38 Special
       G]un.” 186

Cabrera Trial Counsel also explained that it didn’t matter whether or not Cabrera

knew or did not know about the location of the 38 Special Gun because the defense

theory was that Cabrera did not have a 38 Special Gun.187

       The 38 Special Gun was seized with the consent of Cabrera Sr., the owner of

the residence and the owner of the gun.                The United States and Delaware

186
   Ev. Hr’g Tr. 10/23/2012 at 59:10–23–60:1–5 (emphasis added).
187
    Id. at 61:3–5. “It all depends on what your defense is. And if your defense is not guilty, I
didn’t do it, I didn’t have a gun . . . you don’t want to leave the door open to any other
interpretation.” Id. at 61:10–14.
                                              57
Constitutions protect the right of persons to be secure from “unreasonable searches

and seizures.”188 Searches and seizures are per se unreasonable, in the absences of

exigent circumstances, unless authorized by a warrant supported by probable

cause.189 However, warrantless searches conducted pursuant to a valid consent,

qualify as a recognized exception to the warrant requirement.190 Consent to search

is valid if given voluntarily and if the person giving consent has the authority to do

so.191 Here, Cabrera Sr. had the authority to consent to the search of his residence

and did so. Indeed, Cabrera Sr. lead the police to his gun kept within his residence.

       Cabrera Trial Counsel has articulated a reasonable trial strategy that was

inconsistent with seeking suppression of the 38 Special Gun. Cabrera cannot

satisfy the first prong of Strickland with respect to this claim.

      VIII. CABRERA IS NOT ENTITLED TO RELIEF IN CONNECTION
             WITH HIS CHALLENGES TO THE BELT EVIDENCE

       On April 4, 1997, a search of Cabrera Sr.’s residence yielded multiple belts

from the basement, where Cabrera resided from time to time. On January 9, 2001,

the first day of jury selection for the Rockford Park Trial, the Medical Examiner

for the State of Delaware (“Medical Examiner”) conducted a comparison of the

belts seized from Cabrera Sr.’s residence to the photographs of Rowe’s upper torso


188
    U.S. Const. amend. IV; Del. Const. art. I, § 6.
189
    Hanna v. State, 591 A.2d 158, 162 (Del. 1991).
190
    Schneckloth v. Bustamonte, 412 U.S. 218, 221–22 (1973).
191
    Id. at 222.
                                             58
pattern injuries. It was the opinion of the Medical Examiner that the distinct

pattern on the buckle of one of the belts (“Patterned Belt Buckle”) taken from the

basement of Cabrera Sr.’s house could have caused the markings Rowe’s upper

torso.

          At the lunch recess that same day, the State informed Cabrera Trial Counsel

that the State intended seek the admission into evidence of the results of the

Medical Examiner’s belt-to-injuries comparison (“Patterned Belt Buckle-Injury

Presentation”). The State formerly disclosed its proposed Patterned Belt Buckle-

Injury Presentation by letter dated January 10, 2001:

          As a follow up to the State’s discovery response dated July 5, 2000,
          the State offers the following . . . . It is anticipated that [Medical
          Examiner] will testify in a descriptive fashion about the injuries
          [sustained by Rowe] . . . . We do not anticipate soliciting opinions
          about the instrument of causation.

          As described to you orally on January 9th, [Medical Examiner]
          examined the metal tip belts from [Cabrera Sr.’s residence]. That
          examination was conducted on the morning on January 9th . . . . With
          respect to one of the belts, the patterns and measurements match
          [Rowe’s] injuries . . . . That belt was consistent with the pattern
          injuries and accordingly could have caused [Rowe’s] injuries.
          [Medical Examiner] will not testify that the belt did in fact cause the
          injuries.192

          On January 17, 2001, during the Rockford Park Trial, Cabrera Trial Counsel

moved to exclude the Patterned Belt Buckle-Injury Presentation on the grounds

that the timeliness of the State’s disclosure was a discovery violation, and that

192
      Letter from State to Cabrera Trial Counsel dated Jan. 10, 2001, Cabrera Ex. 34 at 0174.
                                                 59
there was no evidence to associate the Patterned Belt Buckle with Cabrera at the

time of the Rockford Park Murders.193 Cabrera Trial Counsel reminded the Trial

Court that, in May 2000, after a third conference discussing discovery issues,

Cabrera Trial Counsel made a detailed discovery request to determine all of the

expert testimony the State would offer at the Rockford Park Trial. The Trial Court

ruled that the Patterned Belt Buckle-Injury Presentation was inadmissible because

the State could not link the Patterned Belt Buckle to Cabrera.194

          One week later, the State proffered a witness, Mileka Mathis, to testify that

Cabrera owned the Patterned Belt Buckle at the time of the Rockford Park

Murders. The Trial Court reconsidered its prior ruling on the admissibility of the

Patterned Belt Buckle-Injury Presentation and ruled that the Patterned Belt Buckle-

Injury Presentation—including the Patterned Belt Buckle itself—was admissible if

authenticated and if the State established a link between the Patterned Belt Buckle

and the injuries sustained on Rowe’s upper torso. The Trial Court then recessed

the Rockford Park Trial for one week so that Cabrera Trial Counsel could attempt

to locate someone who could serve as a witness to rebut the State’s Patterned Belt

Buckle-Injury Presentation and the testimony of Mathis.

          By letter dated January 30, 2001, Cabrera Trial Counsel requested that the

Trial Court require the evidence to be presented as follows:

193
      Cabrera Trial Counsel Mot. in Limine Tr. 1/17/2001 at 13:11–13, 18:2–9.
194
      Id. at 32:1–38:1–18.
                                                60
       In light of the [Trial] Court’s ruling that the [Patterned Belt Buckle]
       and the photographic overlays are admissible, we spoke with a
       photographer and [defense expert witness] Dr. Hameli. In addition,
       [Cabrera Trial Counsel] performed some research and concluded that
       the photographic array (in and of itself) was “scientific” in nature and,
       therefore, needed to qualify under the Delaware Supreme Courts
       acceptance of the holdings in Daubert . . . . In last Friday’s office
       conference, [Cabrera Trial Counsel] intimated that a motion would be
       filed regarding the admissibility of the [Patterned Belt Buckle-Injury
       Comparison] evidence. Obviously, no issue had been presented to the
       [Trial] Court and, therefore, the [Trial] Court was not asked to rule on
       any particular issue. Nevertheless, the [Trial] Court did hypothesize
       that [Medical Examiner]’s testimony may be necessary in order to
       establish the basis for admission under Daubert.

       After having reviewed the proffered evidence with Dr. Hameli,
       [Cabrera Trial Counsel] feel[s] duty bound to advise the [Trial] Court
       that the methodology employed by the Medical Examiner’s Office is,
       in fact, a readily accepted practice in the field of forensic pathology . .
       . . [Cabrera Trial Counsel] believe[s] that, without [Medical
       Examiner]’s explanations, the jury would be left with an incomplete
       picture of the value of the testimony. More directly, [Cabrera Trial
       Counsel] believe[s] that, absent expert analysis, the photographic
       overlay would be simply misleading to the jury and would leave room
       for inappropriate speculation.

       All this being said, the defense does not waive its objection to the
       admissibility of the [Patterned Belt Buckle-Injury Presentation] but,
       rather, seeks the most appropriate manner for the presentation of the
       evidence . . . . The State has been advised of [Cabrera]’s continuing
       objection to the admissibility of the [Patterned Belt Buckle-Injury
       Presentation], as well as [Cabrera]’s proposed presentation of the
       evidence.195

       The Patterned Belt Buckle-Injury Presentation was made at the Rockford

Park Trial, according to the parameters requested by Cabrera Trial Counsel,

195
   Letter from Cabrera Trial Counsel to the Trial Court dated Jan. 30, 2001, Cabrera Ex. 43 at
0208–09 (emphasis added).
                                             61
including presentation by Cabrera’s expert witness, Dr. Hameli, who testified

contrary to Medical Examiner’s Patterned Belt Buckle-Injury Presentation. Dr.

Hameli testified that Medical Examiner’s belt comparison was difficult because the

Patterned Belt Buckle was three-dimensional while the photo overlays were two-

dimensional.196      Dr. Hameli also testified that there was just as many

inconsistencies as consistencies between the Patterned Belt Buckle and the photo

overlays and discussed the inconsistencies in detail.197

A. Challenge to the State’s Patterned Belt Buckle-Injury Presentation as a
Discovery Violation

       On direct appeal, the Delaware Supreme Court considered Cabrera’s claim

that the State violated its discovery obligations with respect to its Patterned Belt

Buckle-Injury Presentation. The Supreme Court concluded that, although the State

did violate discovery rules by failing to produce the Patterned Belt Buckle-Injury

Presentation in a timely manner, the Trial Court properly exercised its broad

discretion to fashion a remedy for the State’s discovery violation.198 The Delaware

Supreme Court also concluded that Cabrera did not suffer prejudice from the

State’s discovery violation; Cabrera Trial Counsel presented an expert rebuttal

witness; the State authenticated the Patterned Belt Buckle; and because the police


196
    Trial Tr. 2/7/2001 at 70:6–15.
197
    Id. at 73:16–80:1–15.
198
     Cabrera Direct Appeal, 840 A.2d at 1259, 1263 (concluding that the Trial Court did not
abuse its discretion is admitting into evidence the Patterned Belt Buckle-Injury Presentation).
                                              62
seized the Patterned Belt Buckle from the basement of Cabrera Sr.’s home among

Cabrera’s personal effects, it was linked to Cabrera with or without the testimony

of Mathis.199

          Therefore, Cabrera’s claim is merely a renewal of a formerly adjudicated

claim and is procedurally barred under Rule 61(i)(4). Cabrera’s Rule 61 motion

lacks any new legal or factual information that warrants reconsideration in the

interest of justice.

B. Challenge to the Delayed Disclosure of Mathis as a Witness

          Cabrera argues that the State’s delayed disclosure of Mathis as a witness

resulted in a fundamentally unfair trial and that the Trial Court’s grant of a one-

week recess in the middle of the Rockford Park Trial did not alleviate the

prejudice. Cabrera asserts that the delayed disclosure of Mathis was particularly

prejudicial because it occurred at the end of the State’s case-in-chief, after Cabrera

Trial Counsel had already formulated its defense strategy. Cabrera maintains that

if the State had disclosed the Patterned Belt Buckle-Injury Presentation and Mathis

at the time the Trial Court ordered disclosure, then Cabrera Trial Counsel could

have formulated a defense strategy that took the entirety of the State’s Patterned

Belt Buckle-Injury Presentation and Mathis testimony into consideration.




199
      Id. at 1263–65.
                                          63
       Cabrera’s claim is merely a renewal of a formerly adjudicated claim and is

procedurally barred under Rule 61(i)(4). Cabrera’s Rule 61 motion lacks any new

legal or factual information that warrants reconsideration in the interest of justice.

C. Associated Claims of Ineffective Assistance of Counsel

       Cabrera cannot demonstrate ineffective assistance of counsel with respect to

this claim. Cabrera Trial Counsel presented specific, repeated objections to each

aspect of the State’s Patterned Belt Buckle-Injury Presentation throughout the

Rockford Park Trial and upon direct appeal.200                  Accordingly, Cabrera Trial

Counsel’s representation with respect to its objections did not fall below a standard

of reasonableness.

       Also, contrary to Cabrera’s claim, Cabrera Trial Counsel was not ineffective

for failing to file a Daubert motion challenging the scientific method behind the

Medical Examiner’s Patterned Belt Buckle-Injury Presentation by photographic

overlay. In fact, Cabrera Trial Counsel made a strategic decision not to request a

Daubert hearing. Cabrera Trial Counsel’s strategic decision not to file a Daubert

motion offered the full-picture of the State’s Patterned Belt Buckle-Injury

Presentation to the jury, including the inconsistencies behind the methodology of

200
   See Cabrera Trial Counsel Mot. in Limine Tr. 1/17/2001 at 13:11–13, 18:2–9; Trial Tr.
1/24/2001 at 28:19–31:1–4, 42:2–14 (objecting to the State’s late disclosure of its Patterned Belt
Buckle-Injury Presentation); Letter from Cabrera Trial Counsel to the Trial Court dated Jan. 30,
2001, Cabrera Ex. 43 at 0208–09 (explaining that Cabrera Trial Counsel still objected to the
admissibility of the State’s Patterned Belt Buckle-Injury Presentation); Cabrera Direct Appeal,
840 A.2d at 1262 (noting that Cabrera renewed his objections to the State’s Patterned Belt
Buckle-Injury Presentation on direct appeal).
                                               64
the State’s Patterned Belt Buckle-Injury Presentation, while also avoiding

speculation by the jury. Cabrera Trial Counsel’s strategy to rebut the State’s

Patterned Belt Buckle-Injury Presentation did not fall below an objective standard

of reasonableness.        Accordingly, Cabrera cannot satisfy the first prong of

Strickland.

       Prior to the Rockford Park Trial, the State presented State witness Mathis

with a belt line-up, which included the Patterned Belt Buckle. With respect to the

belt line-up, Cabrera claims ineffective assistance of counsel for failing to object to

this evidence. However, decisional law does not support the evidentiary challenge,

which Cabrera now claims that Cabrera Trial Counsel should have presented.

Accordingly, Cabrera Trial Counsel had no obligation to object to the State’s use

of a belt lineup including the Patterned Belt Buckle because there is no law

applying the principles of “pre-trial identifications of suspects” to “pre-trial

identifications of inanimate objects.”201 The first prong of Strickland is not met.

Moreover, even if Cabrera Trial Counsel acted unreasonably with respect to the




201
    See Hughes v. State, 735 So. 2d 238, 261 (Miss. 1999) (concluding that “a line-up of
inanimate objects is not subject to the same constitutional restrictions which burden eyewitness
identifications of criminal defendants.”); Johnson v. Sublett, 63 F.3d 926, 932 (9th Cir. 1995)
(“There is no authority holding that a defendant's due process right to reliable identification
procedures extends beyond normal authenticity and identification procedures for physical
evidence offered by the prosecution.”); Com. v. Simmons, 417 N.E.2d 1193, 1195 (Mass. 1981)
(“No court to our knowledge has applied principles to pretrial identifications of suspects to
pretrial identifications of inanimate objects.”).
                                              65
Patterned Belt Buckle-Injury Presentation, Cabrera cannot show that he suffered

prejudice as a result.

       Therefore, Cabrera’s postconviction claim that the State’s late disclosure of

the Patterned Belt Buckle-Injury Presentation violated Cabrera’s right to a fair trial

is procedurally barred and Cabrera’s accompanying claims of ineffective assistance

of counsel are without merit.

D. Claims Related to State’s Witness Mathis

       A variety of Cabrera’s postconviction claims relate to Mathis as a State’s

witness. At the Rockford Park Trial, Mathis was called by the State as a witness

and testified that she met Cabrera around 1994. Mathis was hesitant but stated that

she and Cabrera had a sexual relationship “[s]poradically over . . . a year or

two.”202 Mathis admitted that she was familiar with the clothing Cabrera wore,

generally. The State showed Mathis the Patterned Belt Buckle and asked “can you

tell us what - - whether or not you have ever seen that type of belt before?”203

Mathis confirmed that that she had seen that type of belt before and, after

additional questioning, Mathis testified that the Patterned Belt Buckle “stood out . .

. . as something [Cabrera] would have worn back in the day, back then.”204




202
    Trial Tr. 1/31/2001 at 32:19–20.
203
    Id. at 35:5–7.
204
    Id. at 35:7–36:1–9.
                                         66
       At that point, the Trial Court called a sidebar conference to discuss the Trial

Court’s observations regarding Mathis’ reluctance to testify.205 In response, the

State explained, “I think the problem here, Your Honor . . . [Mathis] believes she is

the mother of one of Luis Cabrera’s children. She also learned after the fact that

she is the daughter of . . . Rowe’s father. The dynamics make it very difficult for

her here.”206 According to the State, Mathis learned this information after the

Rockford Park Murders.

       Cabrera Trial Counsel began cross-examination. Mathis testified that State

Lead Investigating Officer contacted her seven or eight times by phone and two or

three times in person over the previous three to four weeks. According to Mathis,

approximately two weeks before trial began, State Lead Investigating Officer

showed Mathis a lineup of belts seized from the basement of Cabrera Sr.’s home.

Mathis testified that at least one belt was the style Cabrera could have worn but she

could not be sure if Cabrera actually wore, or even owned, the belt in question at

the time of the Rockford Park Murders.

       Cabrera was convicted on February 11, 2001. Thereafter, sometime in the

summer of 2001, Mathis and Cabrera began writing each other letters. In fact,



205
     Id. at 38:1–5. The Trial Court explained, “It is [the Trial Court’s] observation and it is
reasonably obvious to [the Trial Court] that this young lady does not wish to be in this courtroom
testifying in this case.” Id. at 6–8.
206
    Id. at 39:7–13.
                                               67
Mathis wrote Cabrera nearly twenty (20) letters in just over one month.207 In the

meantime, in or about August 2001, Mathis began calling Cabrera Trial Counsel’s

office. After weeks of missed calls, on September 4, 2001, Mathis informed

Cabrera Trial Counsel that her testimony at the Rockford Park Trial was false, that

State Lead Investigating Officer encouraged her to testify falsely, and that now she

was trying to make things right.208 Mathis met with Cabrera Trial Counsel on

September 17, 2001 and September 25, 2001. Both interviews took place in the

presence of Defense Investigator.

         The September 17 interview was recorded and transcribed and is part of the

postconviction record. Mathis discussed certain letters she wrote to Cabrera.

Specifically, Mathis explained that she wrote Cabrera an apology letter for falsely

testifying at the Rockford Park Trial.              According to Mathis, State Lead

Investigating Officer called Mathis one evening to discuss Cabrera’s case and

encouraged Mathis to testify untruthfully.            According to Mathis, State Lead

Investigating Officer suggested that he was aware Cabrera fathered one of Mathis’

children and other details of Mathis’ personal life, which information State Lead

Investigating Officer then used to solicit specific testimony from Mathis. For

instance, Mathis said State Lead Investigating Officer knew about her relationship

to Rowe and suggested that testimony against Cabrera could help bring closure to

207
      See Cabrera Motion for New Trial, 2003 WL 25763727, at *12.
208
      See Aff. of John P. Deckers, Cabrera Ex. 68 at 0304–05.
                                              68
the Rowe family. Mathis explained that State Lead Investigating Officer also

knew that Mathis’ brother was serving a life sentence in Florida and that it was

difficult for the Mathis family to visit her brother. According to Mathis, State

Lead Investigating Officer suggested that State Lead Investigating Officer could

get Mathis’ brother transferred to Delaware. Mathis also described the visit to her

home by State Lead Investigating Officer when he showed her belts seized from

Cabrera Sr.’s house.

         On September 25, Mathis returned for a second interview. Mathis declined

to have the September 25 interview taped or transcribed.       However, Defense

Investigator promptly summarized Mathis’ statements at the conclusion of the

interview. Defense Investigator’s notes are part of the postconviction record.

According to Defense Investigator’s summary, Mathis repeated that she testified

during the Rockford Park Trial at State Lead Investigating Officer’s urging.

Mathis stated that she knew State Lead Investigating Officer one to two years

before Cabrera’s arrest. She described a several-year periodic sexual relationship

she had with State Lead Investigating Officer because she wanted “a cop as an

ally.”    Mathis also said that she had sexual relationships with other officers

introduced to her by State Lead Investigating Officer.

         As a result of the information gleaned from the interviews with Mathis,

Cabrera Trial Counsel filed a motion for a new trial in July 2002. As a result, the


                                        69
Delaware Supreme Court stayed Cabrera’s direct appeal pending the resolution of

the motion. On December 19, 2002, the Court held a hearing on Cabrera’s motion

for a new trial. Both Mathis and State Lead Investigating Officer appeared but

only State Lead Investigating Officer testified.

          State Lead Investigating Officer denied knowing Mathis had a brother

imprisoned in Florida and denied offering to have Mathis’ imprisoned brother

transferred to Delaware. State Lead Investigating Officer also denied ever having

sex with Mathis or suggesting that Mathis have sex with any of his friends.

          Mathis refused to testify at the hearing. Instead, Mathis invoked her right to

remain silent on the advice of counsel. Cabrera Trial Counsel argued that the trial

court should nonetheless admit Mathis’ statements from the September 17 and

September 25 interviews into evidence under an exception to the hearsay rule. On

April 3, 2003, the Trial Court issued a decision detailing why Mathis’ recantation

statements were inadmissible as hearsay and denying Cabrera’s motion for a new

trial.209    On direct appeal, the Delaware Supreme Court agreed that Mathis’

statements were inadmissible hearsay and that Mathis’ out-of-court-statements

lacked corroboration or sufficient “circumstantial guarantees of trustworthiness.”210




209
      Cabrera Motion for New Trial, 2003 WL 25763727 (Del. Super. Apr. 3, 2003).
210
      Cabrera Direct Appeal, 840 A.2d at 1267–68.
                                               70
       In anticipation of a postconviction evidentiary hearing, Mathis signed a

sworn affidavit (“Mathis’ 2012 Affidavit”),211 detailing her relationship with State

Lead Investigating Officer and confirming that State Lead Investigating Officer

coached her Rockford Park Trial testimony. Cabrera Rule 61 Counsel asked the

State if it would agree to the admissibility of Mathis’ 2012 Affidavit and, if not,

Cabrera Rule Counsel expressed its intent to seek an out-of-state deposition of

Mathis. The State did not respond to Cabrera Rule 61 Counsel. Instead, on

October 8, 2012, Cabrera Trial Counsel filed a motion to preclude Cabrera from

presenting any further evidence concerning Mathis. The Court granted the State’s

motion.212

       1. Claims Related to Whether Mathis Should Have Been Granted
       Immunity by the State in Connection with the Postconviction Challenge
       to Her Testimony

       Cabrera argues that his constitutional rights to compulsory process and due

process were violated because the State did not give Mathis immunity to testify

during the evidentiary hearing on Cabrera’s motion for a new trial. According to

Cabrera, it is a criminal defendant’s right to subpoena a witness and present that

witness in his defense. Cabrera argues that the State substantially interfered with

this right because it made thinly veiled threats to prosecute Mathis for perjury to


211
   Mathis’ 2012 Aff., Cabrera Ex. 76 at 0685–0691.
212
   See Ev. Hr’g Tr. 10/9/2012 at 106:20–21; Ev. Hr’g Tr. 10/10/2012 at 3:14–15 (“I don’t see
any reason for any evidence.”).
                                            71
induce Mathis into invoking her privilege against self-incrimination. In support of

this claim, Cabrera relies upon Mathis’ 2012 Affidavit in which Mathis states, “If I

had been given immunity, I would have recanted my [Rockford Park T]rial

testimony.”213

          Cabrera’s immunity claim is not subject to Rule 61(i)(4). On direct appeal,

the Supreme Court considered whether the Trial Court properly ruled that Mathis’

recantation statements were inadmissible, not whether the State should have

granted Mathis immunity to testify regarding her statements.            Accordingly,

Cabrera’s pending immunity-based postconviction claim was not formerly

adjudicated and therefore, not barred by Rule 61(i)(4). On the other hand, Cabrera

did not assert this immunity claim on direct appeal and, therefore, the immunity-

based claim is subject to procedural considerations under Rule 61(i)(3).

Accordingly, the Court shall consider the merits of Cabrera’s constitutional claims

and accompanying claims of ineffective assistance of counsel because ineffective

claims are not subject to the procedural bar of Rule 61(i)(3).

          Cabrera presents a constitutional challenge and two claims of ineffective

assistance of counsel related to Cabrera’s immunity claim. First, Cabrera asserts

that Cabrera Trial Counsel’s failure to argue that the State should grant Mathis

immunity to testify in support of the motion for a new trial was ineffective


213
      See Mathis’ 2012 Aff., Cabrera Ex. 76 at 0685, ¶ 2.
                                                 72
assistance of counsel. Second, Cabrera argues that Cabrera Trial Counsel failed to

investigate corroborating evidence for Mathis’ out-of-court statements that her

Rockford Park Trial testimony was false and that State Lead Investigating Officer

had coached her testimony.

          Cabrera cannot establish that he was deprived of a “substantial constitutional

right [and therefore] entitled to any [postconviction] relief.”214 As part of his

constitutional claim, Cabrera cites persuasive authority standing for the proposition

that “the State may not use threats or intimidating tactics that substantially interfere

with a witness’s decision to testify for a defendant.”215        First, a review of the

record suggests Mathis invoked her privilege against self-incrimination at the

advice of counsel and not in response to any threats of prosecution for perjury from

the State. Second, because the Trial Court determined that Mathis’ Rockford Park

Trial testimony was true and her recantation statements were false, Cabrera is

unable to satisfy his burden of showing Mathis’ trial testimony was false in order

to justify a new trial. For the aforementioned reasons, Cabrera’s claim that his

constitutional rights to compulsory process and due process were violated because

the State did not give Mathis immunity to testify is rejected by this Court.




214
      Younger, 580 A.2d at 555.
215
      State v. Feaster, 877 A.2d 229, 245 (N.J. 2005).
                                                 73
       2. Ineffective Assistance Claims Related to Mathis in Connection with
       the Postconviction Challenge to Her Testimony at Rockford Park Trial

       Cabrera argues that Cabrera Trial Counsel was ineffective for failing to

investigate Mathis, or question her during voir dire, before she testified at the

Rockford Park Trial.       According to Cabrera, in failing to investigate Mathis,

Cabrera Trial Counsel failed to learn that, notwithstanding her testimony, Mathis

did not have a long-term relationship with Cabrera; she could not identify the type

of clothing Cabrera wore at the time of the Rockford Park Murders; and she was

engaged in a long-term sexual relationship with State Lead Investigating Officer.

       However, Cabrera Trial Counsel did investigate Mathis. In fact, Cabrera

Trial Counsel’s investigator, Defense Investigator, interviewed Mathis on January

23, 2001. Defense Investigator’s report on the interview provides:

       MILEKA MATHIS interview provides her relationship with
       CABRERA and main police interest regarding belt buckles. She can’t
       ID any particular belt. CABRERA is father of one of her children.
       [CABRERA] doesn’t know this. She is to meet with AG’s office this
       afternoon for interview. She was Rowe’s brother but never knew him.
       She offers nothing regarding seeing ROWE or SAUNDERS prior to
       their disappearance. Also, nothing said to her by CABRERA re: the
       murders.216

       Cabrera’s postconviction claim relies on hindsight and unauthenticated,

alleged recantation statements by Mathis.            Cabrera’s argument assumes that,


216
   Defense Investigator’s Report to Cabrera Trial Counsel (Jan. 23, 2001), Cabrera Ex. 39 at
0195. See also Defense Investigator’s Report to Cabrera Trial Counsel (Jan. 23, 2001), Cabrera
Ex. 40 at 0196–97.
                                             74
because Mathis did not offer Defense Investigator or Cabrera Trial Counsel the

information she now asserts years after Cabrera’s conviction, it can only mean that

Cabrera Trial Counsel failed to investigate her properly. Cabrera’s claim ignores

the fact that Cabrera Counsel did interview Mathis. This Court cannot and will not

find that Cabrera Trial Counsel acted objectively unreasonably because Mathis

responded to their interview questions in a manner consistent with Mathis’

Rockford Park Trial testimony but inconsistent with her unreliable and

inadmissible recantation statements. Cabrera cannot satisfy the Strickland test.

          Cabrera argues that Cabrera Trial Counsel was ineffective for failing to

object to, or seek to strike, Mathis’ Rockford Park Trial testimony–and the State’s

Patterned Belt Buckle-Injury Presentation subsequently admitted–based on the

speculative nature of her testimony. Cabrera argues that Mathis only testified that

the Patterned Belt Buckle presented at the Rockford Park Trial was the type of belt

Cabrera would wear and not that Cabrera actually owned the Patterned Belt Buckle

at the time of the Rockford Park Murders.217 Cabrera’s claim does not satisfy

Strickland because even if Cabrera Trial Counsel should have objected to the

speculative nature of Mathis’ testimony, Cabrera cannot show that he suffered

prejudice as a result of Cabrera Trial Counsel’s failure to object. As the Delaware

Supreme Court explained on direct appeal, “Mathis' trial testimony was weak and


217
      See Trial Tr. 1/31/2001 at 46:2–7, 47:2–5.
                                                   75
related to only one small link among several implicating Cabrera in the crime[,]”218

and more importantly:

          [P]olice had seized the belt from among Cabrera's personal effects at
          Cabrera's father's residence, where Cabrera was living at the time of
          the seizure. The required nexus may be established by circumstantial
          evidence. Seizure of the belt from among Cabrera's personal effects
          sufficiently demonstrated a connection between Cabrera and the
          belt.219

Therefore, regardless of Cabrera Trial Counsel’s lack of direct objection to the

nature of Mathis’ testimony, the State presented enough circumstantial evidence to

link Cabrera to the Patterned Belt Buckle. Cabrera cannot satisfy the two prongs

of Strickland.

          3. Ineffective Assistance Claims Related to Mathis in Connection with
          the Postconviction Challenge to Her Testimony at the Postconviction
          Hearing

          Cabrera argues that Cabrera Trial Counsel was ineffective for failing to

argue that Mathis’ out-of-court statements were not hearsay because they were not

being offered for the truth.           Rather, Cabrera contends Mathis’ out-of-court

statements were prior inconsistent statements being offered to impeach her

credibility. Cabrera’s argument attempts to avoid the fact that Mathis made out-of-

court statements after the Rockford Park Trial and post-trial statements, by

definition, are not prior statements.            Cabrera contends that this Court should


218
      Cabrera Direct Appeal, 840 A.2d at 1268.
219
      Id. at 1264.
                                                 76
nonetheless consider Mathis’ post-trial statements as prior statements because

“Mathis’ statements preceded her expected testimony at the evidentiary hearing on

Mr. Cabrera’s motion for a new trial.”220 Cabrera offers no supporting law in

support of his contention that Cabrera Trial Counsel’s conduct was objectively

unreasonable.

       Cabrera argues that Cabrera Trial Counsel was ineffective for failing to

argue the admissibility of Mathis’ out-of-court statements under 11 Del. C. § 3507.

Section 3507(a) provides, “In a criminal prosecution, the voluntary out-of-court

prior statement of a witness who is present and subject to cross-examination may

be used as affirmative evidence with substantive independent testimonial value.”

However, § 3507 was not applicable in this case because Mathis was not subject to

cross-examination. As the Delaware Supreme Court explained on direct appeal,

“Mathis became unavailable to testify when she invoked her Fifth Amendment

privilege at the evidentiary hearing.”221

       The record reflects that Cabrera Trial Counsel tried to corroborate Mathis’

recantation statements. In its affidavit, Cabrera Trial Counsel stated it “ma[de]

efforts to corroborate Ms. Mathis’ various statements – not only the [Patterned Belt

Buckle] claim, but all aspects of her statement.”222 Cabrera Trial Counsel stated


220
    Cabrera’s Reply 84 (Oct. 3, 2014) (emphasis added).
221
    Cabrera Direct Appeal, 840 A.2d at 1267.
222
    Cabrera Trial Counsel Aff. ¶ 16.
                                              77
that they were unsuccessful in their attempts to corroborate Mathis’ recantation

statements because Mathis persistently blocked access to persons who might have

corroborated her out-of-court statements.223 Cabrera Trial Counsel explained that

Mathis’ actions led it to believe Mathis’ statements “were curiously suspect.”224

            Cabrera cannot satisfy the Strickland test for either of the two ineffective

assistance of counsel claims related to Mathis. Cabrera’s argument focuses on the

prejudicial effect of Mathis’ failure to testify at the evidentiary hearing rather than

showing Cabrera Trial Counsel acted unreasonably. Failure to prove either prong

of Strickland will render the claim unsuccessful. While Mathis’ testimony may

have been prejudicial, Cabrera cannot demonstrate that the result of the proceeding

would have been different if she had not testified. Moreover, Cabrera Trial

Counsel cannot demonstrate that the performance of Cabrera Trial Counsel fell

below an objective standard of reasonableness. Accordingly, Cabrera has not met

the Strickland standard to demonstrate his claims of ineffective assistance of

counsel with respect to Mathis.

            4. Claims Related to Alleged Overreaching by State Lead Investigating
            Officer with Respect to Rockford Park Trial Testimony by Mathis

            First, Cabrera asks this Court to reconsider the Trial Court’s decision to

preclude the introduction of evidence concerning Mathis and her Rockford Park


223
      Id.
224
      Id.
                                             78
Trial testimony because Cabrera’s claims—as they relate to State Lead

Investigating Officer and perjured testimony—were not litigated previously and

lacked a developed factual record. Cabrera relies upon Mathis’ statements during

the September 17 and September 25 interviews, and Mathis’ 2012 Affidavit in

support of his contentions that State Lead Investigating Officer coached Mathis to

lie under oath and that the State knowingly used perjured testimony. Second, upon

consideration of Mathis’ 2012 Affidavit, Cabrera asks that his conviction

overturned because his conviction is the result of perjured evidence and, therefore,

must be set aside because there is a reasonable likelihood that the perjured

testimony could have affected the judgment.

      In opposition, the State reiterates its position that Cabrera’s claim that

Mathis gave coerced testimony has been adjudicated and is therefore procedurally

barred under Rule 61(i)(4). In addition, the State argues that Cabrera’s claim that

the State knowingly used perjured testimony claim is barred under Rule 61(i)(3)

because it was not raised on direct appeal.

      First, this Court will not reconsider the Trial Court’s decision to preclude the

introduction of evidence relating to Mathis and her Rockford Park Trial testimony.

This Court is satisfied that the Mathis issues have been adjudicated in connection

with Cabrera’s motion for a new trial and on direct appeal with the Delaware

Supreme Court.     As discussed above, at the December 19, 2002 evidentiary


                                         79
hearing on Cabrera’s motion for a new trial, Mathis invoked her rights under the

Fifth Amendment when asked if she testified truthfully at the Rockford Park Trial.

However, State Lead Investigating Officer testified at the hearing and denied all of

Mathis’ statements.        Then, on direct appeal, the Delaware Supreme Court

specifically agreed with the Trial Court’s determination that Mathis’ out-of-court

statements lacked corroboration and sufficient “circumstantial guarantees of

trustworthiness.”225

       Furthermore, Cabrera offers no new factual or legal developments to warrant

this Court’s reconsideration. Despite the fact that it was not proffered until 2012,

Mathis’ 2012 Affidavit fails to qualify as a new factual for purposes of the interests

of justice exception because it offers information available—and in fact

presented—during earlier proceedings.226 As the Supreme Court aptly stated in its

2004 decision, “excluding the [Mathis] evidence does not pose a great risk of

miscarriage of justice, because Mathis’ [Rockford Park T]rial testimony was weak

and related to only one small link among several implicating Cabrera in the

crime.”227 Accordingly, Cabrera’s request that this Court reconsider its decision to




225
    Cabrera Direct Appeal, 840 A.2d at 1267–68 (noting the lack of corroborating circumstances
to support the truthfulness of Mathis’ statements and that nothing in the record indicated that
Mathis’ testimony was coerced or coached).
226
    See id. at 1267–68; Flamer, 585 A.2d at 745–46. Cf. Weedon v. State, 750 A.2d 521, 527–29
(Del. 2000).
227
    Cabrera Direct Appeal, 840 A.2d at 1268 (emphasis added).
                                              80
preclude the introduction of evidence concerning Mathis and her Rockford Park

Trial testimony is hereby denied.

          Second, Cabrera cannot demonstrate that his conviction is based on

testimony the State knew was perjured and, therefore, Cabrera’s associated claim

that his conviction should be overturned as a result fails. Not only is this claim

subject to procedural default under Rule 61(i)(3) because it was not raised on direct

appeal, but as the Delaware Supreme Court stated:

          In order to meet the first prong, Cabrera had to show that Mathis' trial
          testimony was false. The trial judge ruled that Cabrera failed to carry
          this burden because the hearsay statements were inadmissible and the
          other evidence at the hearing suggested that it was Mathis'
          recantation, and not her trial testimony, that was false.228

Under these circumstances, and recognizing the limited role of Mathis’ testimony

at the Rockford Park Trial, Cabrera’s claim that State Lead Investigating Officer

suborned perjured testimony is procedurally barred under Rule 61(i)(3) and is

hereby denied.

         IX. CABRERA’S POSTCONVICTION CLAIMS CHALLENGING
                 JURORS ARE PROCEDURALLY BARRED

A. Challenge to Death Qualification of Jurors is Procedurally Barred by Rule
61(i)(3) and There was No Miscarriage of Justice or Ineffective Assistance of
Counsel

          Cabrera argues that the State excused numerous qualified prospective jurors

for cause based upon the juror’s views on the death penalty in violation of

228
      Id. at 1266 (emphasis added).
                                            81
Cabrera’s constitutional right to trial by an impartial jury drawn from a fair cross-

section of the community. Further, Cabrera maintains that the Trial Court’s voir

dire misrepresented the law, caused unnecessary confusion, and eliminated

prospective jurors despite indications the juror could perform its juror duties

properly.

       Cabrera did not challenge the death qualification of jurors during the

Rockford Park Trial or on direct appeal.           Cabrera asserts that his failure to raise

this issue at the Rockford Park Trial or on appeal is because Cabrera Trial Counsel

was ineffective. Accordingly, the Court shall consider the merits of Cabrera’s

accompanying claim of ineffective assistance of counsel because ineffective claims

are not subject to the procedural bar of Rule 61(i)(3).

       Rule 61(i)(3) bars relief if the motion includes claims not asserted in prior

proceedings leading to the final judgment.          The procedural bars to postconviction

relief under Rule 61(i)(3)229 can be overcome if the motion asserts a colorable

claim that there has been a “miscarriage of justice” as the result of a constitutional

violation that undermined the fundamental fairness of the proceedings.230 This

Court is satisfied that there was no miscarriage of justice with respect to jury




229
    This exception is also applicable to procedural bars to postconviction relief under Rule 61
(i)(1) and (2), but those bars are not relevant here.
230
    Super. Ct. Crim. R. 61(i)(5); Younger, 580 A.2d at 555.
                                              82
selection. Moreover, Cabrera has not demonstrated that Cabrera Trial Counsel was

ineffective with respect to jury selection.

       Cabrera maintains that Cabrera Trial Counsel’s failure to object to the voir

dire and death qualification of the prospective jurors was ineffective assistance of

counsel. This claim does not satisfy Strickland. First, Cabrera’s claim merely

concludes that Cabrera Trial Counsel acted objectively unreasonably for failing to

raise these objections, which prejudiced Cabrera. Indeed, this claim is conclusory.

Second, even if Cabrera Trial Counsel did act objectively unreasonably, Cabrera

cannot demonstrate that he suffered actual prejudice.

       Cabrera argues that striking qualified jurors in violation of the standards

established in Wainwright v. Witt,231 and Witherspoon v. Illinois,232 constitutes

reversible error requiring “the vacation of a death sentence imposed by a jury”

from which the juror “has been erroneously excluded for cause.”233          Cabrera

contends that twenty-two (22) prospective jurors were excused for cause on the

basis of the juror’s view on the death penalty but at least eight (8) of these jurors

unambiguously stated he or she could nonetheless follow the Trial Court’s

instructions and the juror’s oath to find the facts impartially and decide the case

according to the law. The Court finds Cabrera’s argument unpersuasive. The


231
    469 U.S. 412 (1985).
232
    391 U.S. 510 (1968).
233
Gray v. Mississippi, 481 U.S. 648, 659 (1987).
                                               83
Delaware Supreme Court “has consistently upheld as constitutional the death

qualification process in Delaware.”234           According to Delaware decisional law,

“justice is not served by allowing persons to sit on a jury in a capital case who are

unable to render an impartial verdict because of their opposition to the death

penalty.”235 Even though the jury is not the final arbiters of punishment, it is

contrary to law to allow a juror to sit as the conscience of the community despite

personal views that would prevent the juror from impartially performing his or her

responsibilities.236

       Moreover, this Court rejects Cabrera’s application of the controlling

standard for qualifying a jury in a death penalty case. The Delaware Supreme

Court addressed this issue under similar circumstances in Gattis v. State.237 As the

Supreme Court explained, “the standard is not whether, under any conceivable set

of circumstances, the juror could never recommend the death sentence . . . . [but]

whether the juror’s views render the juror unable to comply with the trial court’s




234
    Hobbs v. State, 538 A.2d 723, 725–26 (Del. 1988) (discussing the jury selection process
under 11 Del. C. § 3301 and the State’s interest in death qualifying jurors).
235
    Gattis v. State, 697 A.2d 1174, 1181 (Del. 1997).
236
    State v. Cohen, 604 A.2d 846, 855–56 (Del. 1992) (“Any personal views which would
prevent [jury] members from impartially performing this solemn responsibility in accordance
with the trial court’s instructions are impermissible and contrary to law.”). See also Gattis, 697
A.2d at 1181, 1182.
237
    Gattis, 697 A.2d at 1180–82 (discussing a “death-qualified” jury).
                                               84
instructions and her oath.”238 Upon review of the statements of the three jurors in

question, the Gattis Court concluded:

          Each of the above three juror candidates expressed unambiguously
          that she would not be able to recommend a sentence of death in this
          case even if the facts and the law so allowed. In our view, [the
          juror’s] statements show that each would be unable to put aside
          personal feelings against the death penalty regardless of the evidence
          or in deference to the rule of law.239

          Upon consideration of the record, this Court finds that the eight jurors who

expressed opposition to the death penalty in question were properly excused for

cause.        Therefore, this Court finds that Cabrera’s constitutional claims and

accompanying claim of ineffective assistance of counsel with respect to jury

selection are procedurally barred without exception.

B. Cabrera’s Challenges to Three Seated Jurors Are Procedurally Barred by
Rule 61(i)(4) and There was No Miscarriage of Justice or Ineffective
Assistance of Counsel

          Cabrera claims that his constitutional right to a verdict by an impartial jury

was violated as a result of three separate juror-related issues that occurred during

the Rockford Park Trial. Cabrera claims the Trial Court: (1) failed to declare a

mistrial-or dismiss Juror No. 8 who overheard someone say “I think [Cabrera’s]

guilty” during the first few days of the Rockford Park Trial; (2) improperly

addressed Juror No. 9’s indication that Cabrera’s wife “looked familiar;” and (3)


238
      Id. at 1181.
239
      Id. at 1182.
                                            85
failed to dismiss Juror No. 5 after she indicated potential mental or physical

instability related to reaching a verdict in Cabrera’s case.

          The Trial Court specifically reviewed and rejected these claims in 2008 in

connection with Cabrera’s request to conduct ex parte interviews of the jurors on

the premise that he was entitled to an impartial jury and a fair trial.240 In its

decision denying Cabrera’s motion to interview the jurors, the Trial Court

discussed the conduct of Juror Nos. 5, 8, and 9 throughout the Rockford Park Trial,

which prompted Cabrera to seek leave to interview all of the jurors. The Trial

Court discussed the Trial Court’s actions at the time of the trial. Furthermore, the

Trial Court discussed the Rule of Professional Conduct that impeded Cabrera’s

ability to interview the jurors. The Trial Court denied Cabrera’s motion stating

that while Delaware’s Rules of Professional Conduct allowed for communication

with jurors at the Trial Court’s Ruling, such contact was inappropriate in this

case.241

          Accordingly, the Court finds these claims are procedurally barred pursuant

under Rule 61(i)(4) because these claims have already been adjudicated. Under

Delaware decisional law, “[t]he determination of a juror’s impartiality is the

responsibility of the trial judge who has the opportunity to question the juror,

observe his or her demeanor, and evaluate the ability of the juror to render a fair

240
      Cabrera Motion for Leave to Interview Jurors, 984 A.2d at 150.
241
      Id. at 161, 169–70.
                                                86
verdict.”242 Rule 61(i)(4) bars relief if the motion includes grounds for relief

formerly adjudicated in any proceeding leading to the judgment of conviction, in

an appeal, or in a postconviction proceeding. The procedural bar under Rule

61(i)(4)243 can be overcome if consideration of the claim on its merits is warranted

in the “interest of justice.” If the postconviction motion is procedurally barred and

neither exception applies, the Court should dispose of the motion because

postconviction relief is not “a substitute for direct appeal.”244

       Cabrera’s Rule 61 motion offers no new legal or factual information that

warrants reconsideration in the interest of justice. The presentation of these claims

is merely a restatement of claims already presented to the Trial Court and

adjudicated. Moreover, because Cabrera Trial Counsel did, in fact, raise these

challenges at the appropriate time during trial or in the early stages of

postconviction proceedings, counsel met the objective standard of reasonable

performance.

             X. CABRERA’S CHALLENGES TO THE ALLEN CHARGE
                      ARE PROCEDURALLY BARRED

       Around 5:30 p.m. on February 10, 2001, less than two days after

deliberations began, the jury foreman notified the Trial Court that the jury was in a


242
    Weber v. State, 547 A.2d 948, 954 (Del. 1988).
243
    This exception is also applicable to procedural bars to postconviction relief under Rule 61
(i)(2), but that bar is not relevant here.
244
    Flamer, 585 A.2d at 745.
                                              87
state of deadlock.      At 6:00 p.m. on the same day, the Trial Court instructed the

jury to stop deliberations. At that time, the Trial Court provided the jury with an

Allen charge, consistent with requests made by the State and Cabrera Trial

Counsel. Following the Allen charge, the jury left the courtroom and resumed

deliberations on the following morning. On February 11, 2001, at 12:45 p.m., the

jury reached a verdict. The jury found Cabrera guilty of two counts of First

Degree Murder, two counts of Conspiracy in the First Degree, and other offenses.

A. Lack of Transition Language245 in Allen Charge

       Cabrera argues that the Trial Court’s failure to include language in reference

to lesser-included offenses in the Allen charge in its jury instructions and violated

Cabrera’s constitutional rights. This matter was addressed on the record during an

office conference with the Trial Court, the State, and Cabrera Trial Counsel.246

During the office conference, Cabrera Trial Counsel specifically expressed concern

regarding the lack of transition language in the Trial Court’s Allen charge.

However, the Trial Court determined that, because its jury instructions already




245
    Transition language informs a jury—which has been instructed on lesser-included offenses—
of the proper procedures under which that jury may consider the lesser-included offenses if, after
reasonable efforts, the jury cannot agree on the greater offense charged. See Smith v. State, 660
A.2d 395 (Del. 1995) (TABLE). See also Com. v. Hallman, 67 A.3d 1256, 1263 (Pa. 2013)
(referring to transition language as a “progression charge”); State v. Labanowski, 816 P.2d 26, 31
(Wash. 1991) (en banc) (explaining that “transition instructions” are also referred to as “retiring
instructions” or a “progression charge”).
246
    See Office Conf. Tr. 2/10/2001 at 19:16–30:1–2 (discussing the Allen charge).
                                               88
included an instruction on accomplice liability, there was no need for additional

transitional language during the Allen charge. Specifically, the Trial Court stated:

          [T]ransition language at this point is legally inapplicable and
          potentially confusing. Other than what has been stated in Chance,
          [that the jury] ha[s] to decide. If [the jury] can’t decide [Cabrera] is
          not the principal, [then Cabrera] is an accomplice. [The jury] ha[s] to
          look at [Cabrera’s] culpability, his mental culpability what degree it
          is.247

          Cabrera’s pending postconviction claim is merely an attempt to reargue an

adjudicated matter and is therefore procedurally barred under Rule 61(i)(4).

Cabrera’s Rule 61 motion offers no new legal or factual information that warrants

reconsideration in the interest of justice. Cabrera alleges an accompanying claim

of ineffective assistance of counsel for failing to argue for transition language.

However, consistent with prevailing professional norms, Cabrera Trial Counsel did

request transition language but the Trial Court denied the request. Cabrera’s claim

is barred and no exception applies.

B. Coerciveness of the Allen Charge

          Cabrera contends that the Allen charge was unduly coercive and violated his

right to a unanimous jury verdict in that the Trial Court instructed only jurors in the

minority to reconsider their position and unduly discussed the economic burden

involved in retrying the case. Cabrera asserts that such an instruction intimidated

dissenting jurors and compromised his right to a unanimous jury verdict.

247
      Id. at 27:20–28:1–3.
                                            89
       Cabrera did not challenge the Allen charge during the Rockford Park Trial or

on direct appeal. The claim is therefore procedurally barred by Rule 61(i)(3). This

procedural bar can be overcome if there was a miscarriage of justice or by a

successful challenge to the ineffective assistance of counsel.

       This Court finds that there was no miscarriage of justice in instructing the

jury to continue deliberations. The Trial Court instructions provided, “the [Trial]

Court does not wish any juror to surrender his or her conscientious convictions . . .

. each [juror] must decide the case for [them]selves . . . . [and r]emember, at all

times no juror is expected to yield . . . his or her conscientious conviction . . . . [i]t

is your duty to agree on a verdict if you can do so without violating juror’s

individual judgment and conscious.”248              Therefore, the Allen charge included

language that diminished any potential coercive effect from the minority

distinction alleged prejudicial by Cabrera.249

       Also, Cabrera Trial Counsel’s representation was well within prevailing

professional norms. Cabrera Trial Counsel explained in connection with

postconviction proceedings that their request for the Allen charge was an




248
   Trial Tr. 2/10/2001 at 32:16–23, 34:9–10 (emphasis added).
249
   Id. at 30:4–35:1–15 (reading of the Allen charge to the jury). See Collins v. State, 56 A.3d
1012, 1020 (Del. 2012) (“The potential coercive effect of an Allen charge ‘can be eliminated by
having the charge include an admonition that each individual juror not surrender his or her
honest convictions and not return any verdict contrary to the dictates of personal conscience.’”)
(quoting Brown v. State, 369 A.2d 682, 684 (Del. 1976)).
                                               90
appropriate tactical decision.250 Cabrera Trial Counsel determined that Cabrera

“had the best chance of success with this jury during this particular trial; Mr.

Cabrera agreed with that assessment.”251

       In addition, Cabrera argues that Cabrera Trial Counsel improperly excluded

Cabrera from the office conference discussing the jury deadlock and requesting the

Allen charge in violation of his Superior Court Criminal Rule 43 right to be

present. This claim does not satisfy Strickland. Pursuant to Rule 43(b)(3), the

presence of a criminal defendant is not required during “a conference or argument

upon a question of law.” The wording of an Allen charge is indeed a question of

law.252 Cabrera Trial Counsel consulted Cabrera with respect to all significant trial

decisions, including this decision. Cabrera Trial Counsel stated that it “never made

any significant decision, tactical or otherwise, without consulting with Mr.

Cabrera.”253 In addition to consultation with counsel, Cabrera was present when

the Trial Court read the Allen charge to the jury.

       Accordingly, Cabrera’s postconviction claim that the Allen charge was

unduly coercive and accompanying claims of ineffective assistance of counsel

must be dismissed on procedural grounds. This Court is satisfied that Cabrera


250
    Cabrera Trial Counsel Aff. ¶ 13.
251
    Id.
252
    See Bradshaw v. State, 806 A.2d 131, 139 (Del. 2002). Indeed, the Bradshaw Court stated,
“It is hard to believe that [the defendant’s] presence, as distinct from that of his counsel, would
have influenced the wording of the Allen charges.” Id.
253
    Cabrera Trial Counsel Aff. ¶ 13.
                                               91
Trial Counsel acted in accordance with the prevailing decisional law, made tactical

decisions, and properly included and consulted Cabrera during the process.

Finally, the interest of justice exception does not apply.

       XI. CABRERA IS NOT ENTITLED TO RELIEF IN CONNECTION
      WITH THE STATE’S COMMENTS ON CABRERA’S ALLOCUTION

        Cabrera argues that the Trial Court violated his constitutional rights by

failing to grant a mistrial when the State commented to the jury on Cabrera’s

failure to express remorse during his allocution.254                Cabrera unsuccessfully

presented this argument on direct appeal and, therefore, the argument is

procedurally barred under Rule 61(i)(4). On direct appeal, the Supreme Court

applied the test articulated in Lesko v. Lehman,255 to determine whether the State

had improperly commented on a defendant’s right to remain silent and concluded

that the State had not improperly commented on Cabrera’s allocution.256 Indeed,

the Supreme Court found that the State “essentially repeated verbatim what

Cabrera had said during allocution.”257




254
    Allocution is the formal court inquiry of defendant to ask whether he has any legal cause to
show why judgment should not be pronounced against him; or, whether he would like to make a
statement on his behalf and present any information in mitigation of sentence. Black’s Law
Dictionary 76 (6th ed. 1990).
255
    925 F.2d 1527 (3d Cir. 1991).
256
    Cabrera Direct Appeal, 840 A.2d at 1271–72.
257
    Id. at 1271.
                                              92
       Cabrera now argues that the Supreme Court improperly relied on the Court’s

own decision in Shelton v. State,258 to find that the State’s comments did not

violate Cabrera’s rights.      However, while the Supreme Court did discuss the

Shelton case, the Court also specifically contrasted the circumstances in Shelton to

the circumstances of Cabrera’s allocution.259 The Supreme Court stated that, “[i]n

Shelton, by contrast, the [State] specifically stated that the defendant had failed to

show any remorse.”260 The Supreme Court noted a similarity between the cases,

concluding, “[A]s in Shelton, the [State]’s comments, to the extent they touched on

Cabrera’s lack of remorse at all, did so very briefly.”261

       Accordingly, Cabrera’s claim is procedurally barred from consideration on

the merits under Rule 61(i)(4).          Cabrera’s Rule 61 motion lacks any new

information that warrants reconsideration on the merits in the interest of justice.

             XII. JUSTICE WAS SERVED IN THE GUILT PHASE
                  OF CABRERA’S ROCKFORD PARK TRIAL

       Pursuant to Rule 61(i)(5), procedural bars to postconviction claims are not

applicable to a “colorable claim that there was a miscarriage of justice because of a

constitutional violation that undermined the fundamental legality, reliability,

integrity or fairness of the proceedings leading to the judgment of conviction.”


258
    744 A.2d 465 (Del. 1999).
259
    Cabrera Direct Appeal, 840 A.2d at 1271–72.
260
    Id. at 1271.
261
    Id. at 1272.
                                             93
Moreover, pursuant to Rule 61(i)(4), the Court must address any postconviction

claim that has been formerly adjudicated if “reconsideration is warranted in the

interest of justice.”

       Not every constitutional violation merits relief under the “miscarriage of

justice” exception.262 A criminal defendant must present a colorable claim of a

constitutional violation that “undermined the fundamental legality, reliability,

integrity or fairness of the proceedings leading to the judgment of conviction.”263

A colorable claim requires the showing of “sufficient facts . . . to take the

question past the frivolous state.”264 If Cabrera fails to assert a colorable claim,

then this Court will deny the claims on procedural grounds. Moreover, a criminal

defendant may trigger the interest of justice exception by presenting legal or

factual developments that have emerged subsequent to the conviction.265 The

interest of justice exception is narrow in scope, however, to preserve the purpose of

Rule 61(i) procedural bars: achieving finality of judgments.266

       According to evidence presented during the Rockford Park Trial, Saunders

and Rowe were found dead in a wooded area in Rockford Park. The bodies were

discovered next to one another, face up, and covered by a burgundy-colored bed


262
    Webster v. State, 604 A.2d 1364, 1366 (Del. 1992).
263
    Super. Ct. Crim. R. 61(i)(5); Webster, 604 A.2d at 1366.
264
    State v. Wharton, 1991 WL 138417, at *7 (Del. Super. June 3, 1991).
265
    Flamer, 585 A.2d at 745–46; Weedon, 750 A.2d at 527–29 (discussing witness recantation as
a factual development for purposes of the interest of justice exception).
266
    State v. Rosa, 1992 WL 302295, at *7 n. 10 (Del. Super. July 10, 1992).
                                             94
sheet.     The evidence presented against Cabrera in the Rockford Park Trial

supported the jury’s unanimous verdict of guilt beyond a reasonable doubt. In

addition to the evidence addressed in connection with the discussion of Cabrera’s

Rule 61 claims, there was additional evidence for the jury to consider.

         A. Autopsy Reports

         The autopsies revealed gunshot wounds to the backs of Saunders and

Rowe’s heads. The autopsy suggested that the men had been beaten, shot, and

dragged into the wooded area of the park where the bodies were eventually

discovered.

         Rowe’s cause of death was determined to be a gunshot wound to the back of

the head. Rowe’s autopsy showed lacerations to the right eye and lower lip, and

revealed bruises to the abdomen and rib cage, which were determined to have

caused non-life threatening internal bleeding. The autopsy revealed what appeared

to be drag marks on Rowe’s lower-body. The drag marks were consistent with the

theory that the men had been dragged into the wooded-area of Rockford Park. The

Medical Examiner opined that Rowe suffered all non-gunshot injuries prior to the

fatal gunshot.

         Saunders’ cause of death was determined to be a gunshot wound to the back

of the head. Unlike Rowe, Saunders did not suffer any face, torso, or internal

injuries. The Medical Examiner recovered a bullet from inside Saunders’ brain.


                                         95
         B. Ballistics Test

         A ballistics test of the 38 Special Gun resulted in evidence that the bullets

fired from the 38 Special Gun matched the weapon that fired the bullet recovered

from Rowe’s body during the autopsy.

         C. Cabrera’s Number in Memory Bank on Rowe’s Wristwatch

         The police recovered an electronic wristwatch from Rowe’s body, with a

memory bank of phone numbers. A search of the memory bank recovered a phone

number listed for the residence of Cabrera Sr.

         D. Rowe at Apartment Building Previously

         Clavel Clamamont lived on the third floor of the Apartment Building.

During the Rockford Park Trial, Clamamont testified to knowing Cabrera as “Big

Louie.” Clamamont testified to knowing that Cabrera lived with Reyes, who was

known as “Little Louie.”267 Clamamont testified that Cabrera and Reyes seemed

very close to each other. Clamamont testified that he recognized Rowe from the

autopsy photograph as someone she had previously seen outside of the Apartment

Building.268

         E. Saunders had Business Card with Cabrera’s Name and Number

         During a search of Saunders’ home, police discovered a business card with

“434-6154 Big Lou” handwritten on its back.

267
      Cabrera Sentencing, 2002 WL 484641, at *6.
268
      Id. at *6.
                                              96
       F. Metal Shovel Belonged to Cabrera’s Neighbor

       The police recovered a metal shovel at Rockford Park, near the bodies of

Saunders and Rowe.          Donna Ashwell, Cabrera’s neighbor in the Apartment

Building, testified that she owned the shovel, which she kept outside in a common

area but that the shovel went missing around the time of the Rockford Park

Murders.269 In its closing arguments, the State told the jury:

       We know that someone tried to dig a grave. There is no contradiction
       about this testimony. Similarly, you should not allow your common
       sense to be contradicted on the point you can’t dig a grave without a
       shovel. Donna Ashwell told us her shovel was missing. We don’t
       know who tried to dig the grave, whether it was [Cabrera] or . . .
       [Reyes] or both of them at separate times. But we know that someone
       tried.270

       G. Saunders’ Pager Sold by Cabrera

       Saunders owned a pager protected with a blue pager case.                    During an

investigation on February 3, 1996, police found Saunders’ pager for re-sale at a

store in Wilmington, Delaware.271 The store turned over a receipt of the pager-

return transaction which bore Cabrera’s signature. As a result, police turned its

investigative focus to Cabrera.




269
    Cabrera Direct Appeal, 840 A.2d at 1261.
270
    Closing Arg. Tr. 2/8/2001 at 53:23–54:1–9.
271
    Police referenced a code on the inside of the pager and identified the pager as belonging to
Saunders.
                                              97
      H. Burgundy Bed Sheets Match

      In April 1997, during the search of Cabrera Sr.’s house, the police seized a

burgundy-colored, fitted bed sheet in the basement, where Cabrera resided from

time to time. The FBI compared the fitted bed sheet with the bed sheet found

covering the bodies of Saunders and Rowe at Rockford Park. The comparison

revealed that the sheets were the same color, made by the same manufacturer, and

both had been sold at J.C. Penney.      Stephanie Cabrera testified that she and

Cabrera owned a similar set of burgundy-colored sheets and that, when she moved

out of the Cabrera Marital Apartment, she left the sheets with Cabrera.

      I. Loud Voices on the Night of the Rockford Park Murders

      Donna Ashwell lived on the first floor of the Apartment Building. During

the Rockford Park Trial, Ashwell testified that one Saturday evening in January

1996, she heard an argument in the shared basement of the Apartment Building

sometime before 9:30 or 10:00 o’clock at night. Ashwell testified that she moved

to the basement door to investigate after recognizing Cabrera’s voice. Ashwell

testified that she eventually overheard a loud crash. Ashwell saw Reyes and

inquired about the noise coming from the basement. Reyes reportedly informed

Ashwell “they would leave.” Later that evening, Cabrera apologized to Ashwell

for the noise.




                                        98
      Upon consideration of the entire record, this Court finds there was no

miscarriage of justice pursuant to Rule 61(i)(5) and that reconsideration of

otherwise procedurally barred claims is not warranted in the interest of justice

pursuant to Rule 61(i)(4).   The fundamental legality, reliability, integrity and

fairness of the proceedings leading to Cabrera's conviction and sentencing are

sound.

             XIII. CABRERA IS NOT ENTITLED TO RELIEF
                      FOR BRADY VIOLATION(S)

      Cabrera’s Rule 61 motion argues that the State violated his constitutional

rights by failing to disclose certain exculpatory evidence, including impeachment

evidence concerning Keith Powell; exculpatory statements made by Sparkle

Harrigan; and exculpatory information provided by Carlos Rodriguez concerning

Omar Colon’s alleged involvement in the Rockford Park Murders.            Cabrera

contends that the cumulative effect of these Brady violations undermine

confidence in the outcome of the Rockford Park Trial. Cabrera is not entitled to a

new trial on the grounds of cumulative Brady violations because, for the reasons

that follow, Cabrera has not demonstrated the existence of even a single Brady

violation.

A. Keith Powell

      During the Rockford Park Trial, Cabrera Trial Counsel presented Powell as

a witness to contradict the State’s timeline for the Rockford Park Murders of
                                       99
Saunders and Rowe.          On cross-examination, the State used Powell’s prior

inconsistent statements to the police to undermine his credibility as a witness.

However, the State had not disclosed Powell’s prior statements to Cabrera Trial

Counsel.

       On direct appeal, Cabrera argued, “the State’s disclosure of Powell’s

exculpatory statements coupled with its withholding of information of Powell’s

inconsistent statements and other impeaching evidence, constituted a Brady

violation that violated Cabrera’s due process rights.”272 The Delaware Supreme

Court determined that Powell’s direct testimony tended to show that Cabrera was

with Saunders and Rowe late in the evening on the night of their deaths,

contradicting the State’s theory that the Rockford Park Murders happened early in

the evening.273 However, the Supreme Court concluded the State’s undisclosed

evidence undermined Powell’s credibility “by demonstrating that [Powell] was

frequently under the influence of drugs” and that Powell “could not remember

whether he had been with the victims on the evening of their deaths or on an earlier

evening.”274 Therefore, because “[e]vidence tending to undermine the credibility

of a witness who testified in favor of the defense is not favorable to the defense[,]”

the Supreme Court ruled that the undisclosed Powell information did not qualify as


272
    Cabrera Direct Appeal, 840 A.2d at 1268.
273
    Id. at 1270.
274
    Id.
                                               100
Brady material.275 Because the State was not required to disclose the information,

no Brady violation had occurred.276           In addition, the Supreme Court rejected

Cabrera Trial Counsel’s claim that “the State lured [Cabrera Trial Counsel] into a

trap by providing partial disclosure of what [the State] knew about Powell[,]”277

and that they were misled or unfairly surprised by the State’s evidence impeaching

Powell is without merit.278

       Cabrera’s pending postconviction claim alleging a Brady violation with

respect to Powell is merely a renewal of a formerly adjudicated claim and is

therefore subject to procedural bar under Rule 61(i)(4). Cabrera’s Rule 61 motion

lacks any new legal or factual information to warrant reconsideration of this issue

in the interest of justice. Therefore, Cabrera’s claim is procedurally barred as

formerly adjudicated under Rule 61(i)(4) without exception.

       Cabrera asserts an accompanying claim of ineffective assistance of counsel

on the grounds that Cabrera Trial Counsel was ineffective for failing to adequately

investigate Powell and in failing to use an investigator to interview him. Cabrera’s

claim is inconsistent with the record.           According to Cabrera Trial Counsel’s

affidavit responding to Cabrera’s claims of ineffective counsel:


275
    Id. (emphasis added). “[T]he State must disclose impeachment material only if it impeaches
evidence that is favorable to the State.” Id. at 1269.
276
    Id. at 1269.
277
    Id. at 1268.
278
    Id. at 1270 (adding that “[t]he State had disclosed the exculpatory information about Powell
and his statements to police.”).
                                             101
       Mr. Powell was a difficult person to track down. We had an address
       of 1014 W. 7th Street, but we were also given other addresses by
       neighbors. We reviewed all available Superior Court and Court of
       Common Pleas documents pertaining to Mr. Powell prior to
       interviewing him. (None of these documents led us to believe that
       Mr. Powell was an out-of-control drug addict at the time of his police
       interview.) We made repeated efforts to contact Mr. Powell prior to
       and during the [Rockford Park T]rial. A number of proposed
       meetings were either missed or cancelled by Mr. Powell. While our
       [Defense Investigator] was available to assist us throughout the
       [Rockford Park T]rial, we discovered a brief window of opportunity
       to track down and meet with Mr. Powell . . . . We took advantage of
       that immediate opportunity, and met with him ourselves. On January
       22, 2001, Mr. Deckers again spoke with Mr. Powell (beginning at
       approximately 6:00 p.m.). Mr. Deckers reviewed with Powell the
       statement that had been provided to us by the State. [Cabrera Trial]
       Counsel recollect that, on direct examination, Mr. Powell testified
       fairly consistent with what he had previously told us . . . . Mr. Powell
       was an unresurrectable phoenix not because we didn’t have [Defense
       I]nvestigator with us when we spoke to him; rather, we had no way to
       anticipate the State’s tactics and, specifically, the withheld
       information.279

Cabrera Trial Counsel met reasonable performance standards in connection with

their efforts to locate Powell and present his testimony as part of the defense case.

       Second, the fact that Cabrera Trial Counsel interviewed Powell without an

investigator present is not ineffective assistance of counsel per se.280 Cabrera Trial

Counsel’s affidavit explains the “immediate” circumstances during which Cabrera

Trial Counsel could meet with and interview Powell. Cabrera fails to offer any

reason for this Court to conclude that if Defense Investigator had also been

279
   Cabrera Trial Counsel Aff. ¶ 9 (emphasis added).
280
   See ABA Guidelines, supra note 34, § 11.4.1 (providing that defense counsel should conduct
witness interviews in the presence of a third person).
                                            102
available under the “immediate” circumstances, then Powell would have offered

Cabrera Trial Counsel different information or that it would have changed the

outcome.

          Third and finally, Cabrera Trial Counsel met with Powell twice and

determined that Powell provided “fairly consistent” information. Cabrera Trial

Counsel testified at the postconviction evidentiary hearing that, upon interviewing

Powell, they believed “Powell would be a good witness. He was working. He had

indicated, I believe, that he had had a drug problem, but he was not on drugs. He

was holding a full-time job, and he appeared to be clean cut[.]”281

          The Court notes that, upon consideration of Cabrera’s claim on direct

appeal, the Supreme Court declined to conclude that the State’s impeachment

evidence regarding Powell surprised Cabrera Trial Counsel.282 This Court finds

that, while Powell was difficult track down, he presented consistent and helpful

information. Cabrera cannot satisfy Strickland.

B. Sparkle Harrigan

          Harrigan was the girlfriend of Saunders at the time of the Rockford Park

Murders. Harrigan provided two statements to the police regarding a timeline of

her interactions with Saunders on the night he was killed. According to Cabrera,

Harrigan’s timeline of the events on the night of the Rockford Park Murders was

281
      Ev. Hr’g Tr. 10/23/2012 at 11:16–20 (emphasis added).
282
      See Cabrera Direct Appeal, 840 A.2d at 1269–70.
                                               103
different from the State’s timeline at Cabrera’s Rockford Park Trial. Cabrera

argues that Harrigan’s statements were therefore exculpatory and that the State

committed a Brady violation because it did not disclose the statements to Cabrera

Trial Counsel.

          Cabrera did not assert this argument on direct appeal and, therefore, the

claim is subject to procedural bar under Rule 61(i)(3). Cabrera has not asserted

any external impediment that prevented Cabrera Trial Counsel from raising this

argument on direct appeal. In addition, the Court notes that Cabrera did not assert

an accompanying claim of ineffective assistance of counsel for Cabrera Trial

Counsel’s failure to assert this claim on direct appeal.               Nonetheless, Cabrera’s

claim fails on the merits because the Harrigan’s statements were not exculpatory

and, therefore, no Brady violation occurred.

          Harrigan testified at Reyes’ trial regarding the Rockford Park Murders but

not at Cabrera’s Rockford Park Trial. Harrigan testified consistently with her

earlier statements to the police. On direct examination, Harrigan stated that she

was with Saunders at his home on the evening of Saturday, January 20, 1996.

Harrigan testified that she arrived at Saunders’ house around 9:00 p.m. and stayed

for about two hours.283 At some point during her visit, Harrigan testified that

Saunders stepped out of the bedroom to talk to [Rowe], who had just allegedly


283
      Reyes’ Trial Tr. 10/11/2001 at 66:4, 67:3–8, State’s App. at B-115–120.
                                                104
arrived at Saunders’ house. Harrigan did not see [Rowe] but recalled that she

“could hear voices, but . . . wasn’t paying attention to what they were saying.”284

       On cross-examination, Harrigan admitted that she didn’t know the exact

time she arrived or left Saunders’ house. Harrigan admitted that she could have

arrived anytime between 8:30 and 9:00 p.m.285 Harrigan testified that she left

Saunders’ house because her grandmother paged her to come home and that she

received the page sometime after 9:30 but before 10:00 p.m.286 Harrigan left

Saunders’ house five to ten minutes after receiving the page.287

       Cabrera argues that Harrigan stated that she was at Saunders’ house from

9:00–11:00 p.m. and that Rowe stopped by at some point during that time and,

therefore, her statements discredit the State’s timeline of events. This Court does

not agree that Harrigan’s statements to police, or testimony at Reyes’ trial

regarding the Rockford Park Murders, discredit the State’s timeline of events or

qualify as Brady material.

       According to the record, the State’s timeline of events was based on

estimates and generalities. For instance, in its closing arguments that State offered

vague references to the timeline, such as: “What Donna Ashwell told you is that

she is absolutely certain that on Saturday night, before the Sunday morning on

284
    Id. at 69:9–10.
285
    Id. at 81:2–84:1–19.
286
    Id. at 86:5–87:1–21.
287
    Id. at 89.
                                         105
which [Saunders] and [Rowe’s] bodies were found [Ashwell] overheard coming

from the basement the sounds of a terrible beating.”288 In fact, earlier during the

Rockford Park Trial, State Lead Investigating Officer testified that Ashwell made a

statement to police that she had heard sounds from the Apartment Building

basement at 8:00, 9:00, or even later than that.289 The State continued its closing

argument, “What do we know about what happened on the night of January 20,

early morning hours of January 21.”290 The State’s timeline was more general

than exacting. Harrigan’s estimated timeline of events did not directly conflict

with Ashwell’s estimated timeline, nor did Harrigain’s statements qualify as

exculpatory.

       Exculpatory evidence is such that “tends to justify, excuse of clear the

defendant from alleged fault or guilty.”291              Here, Harrigan made statements

concerning her estimate of the timing of events on the night of the Rockford Park

Murders. The fact the Harrigan recalled a timeline that overlapped portions of

Ashwell’s timeline does not go to Cabrera’s guilt or innocence. In addition,

Harrigan’s statements are not favorable to the defense because the State did not

offer a specific time that the Rockford Park Murders occurred. Accordingly,

288
    Closing Arg. Tr. 2/8/2001 at 44:16–20 (emphasis added).
289
    Trial Tr. 2/2/2001 at 5:10–15, 6:9–12.
290
    Closing Arg. Tr. 2/8/2001 at 48:7–8 (emphasis added).
291
    Black’s Law Dictionary 566 (6th ed. 1990). See Wright v. State, 91 A.3d 972, 977 (Del.
2014) (“A Brady violation occurs where the State fails to disclose material evidence that is
favorable to the accused, because it is either exculpatory or impeaching, causing prejudice to the
defendant.”).
                                              106
Cabrera’s claim of a Brady violation with respect to the statements of Harrigan has

no merit.

C. Carlos Rodriguez and Omar Colon

      Carlos Rodriguez and Omar Colon were arrested in April 2001 for drug

charges unrelated to the Rockford Park Murders (“2001 Unrelated Drug Charges”).

After his arrest, Rodriguez served as a police informant. Cabrera contends that

while the 2001 Unrelated Drug Charges were pending, Rodriguez told the Deputy

Attorney General exculpatory Brady information about the Rockford Park Murders

that the State failed to disclose. Specifically, Cabrera contends that Rodriguez told

the Deputy Attorney General that Rodriguez’s cousin Colon was responsible for

the Rockford Park Murders.

      Cabrera did not present this claim on direct appeal but this claim is not

subject to a procedural bar under Rule 61(i)(3) because Cabrera Trial Counsel was

unaware of the alleged existence of this information until 2012. Accordingly,

Cabrera has demonstrated an external impediment that prevented Cabrera Trial

Counsel from raising this argument in an earlier proceeding. In addition, this

information may qualify as Brady material and Cabrera may be able to

demonstrate that he was prejudiced without it.

      However, upon consideration of the record, this Court cannot conclude that

the State ever possessed Brady information as alleged by Cabrera. There is no


                                        107
evidence to corroborate the recollection of the Deputy Attorney General who

interviewed Rodriguez in 2001 and the record reflects that the Deputy Attorney

General is not even sure if her memory was accurate about the 2001 comment.292

Moreover, investigating officers were present for the interview and they testified

that they did not recall Rodriguez making the comment. Also, Cabrera Rule 61

Counsel deposed Rodriquez in November 2014 and he himself does not remember

making such a proffer against Colon.293 Rodriguez stated that even if he had made

a statement regarding Colon’s involvement in the Rockford Park murders it was

nothing more than a rumor or personal opinion.294

       Accordingly, this Court finds that the suggested proffer by Colon is illusory,

not supported by the record, and therefore not exculpatory.

       Cabrera’s claims of Brady violations concerning Powell, Harrigan, and

Rodriguez do not have merit. Cabrera has not demonstrated the existence of a

single Brady violation. Therefore, Cabrera is not entitled to a new trial on the

grounds of the cumulative effect of multiple Brady violations.

XIV. JOINT SENTENCING BY THE TRIAL COURT DID NOT VIOLATE
      CABRERA’S RIGHT TO INDIVIDUALIZED SENTENCING

       A criminal defendant’s right to be free from cruel and unusual punishment

includes the right to an individualized determination that the defendant should

292
    Ev. Hr’g Tr. 4/1/2013 at 77:3–5.
293
    Rodriguez Dep. Tr. 11/14/2012 at 50:20–25, State’s App. at B-183–206.
294
    See id. at 17–19, 36, 41, 49, 51, 60–61.
                                            108
receive the death penalty.295 Cabrera argues that he did not have the benefit of

individualized sentencing because the Trial Court issued a joint sentencing

decision addressing Cabrera and Reyes. More importantly, Cabrera objects to

consideration by the Trial Court of information presented at Reyes’ trial regarding

the Rockford Park Murders but not presented at Cabrera’s Rockford Park Trial. 296

Cabrera contends that he was prejudiced because he was depicted at Reyes’ trial as
                                       297
the more culpable conspirator.                 According to Cabrera, he was denied due

process because he “had no opportunity to deny or explain” the presentation made

at Reyes’ trial.298

       Cabrera did not challenge the Trial Court’s joint sentencing decision on

direct appeal and, therefore, the claim is subject to procedural considerations under

Rule 61(i)(3) which bars relief if the motion includes claims not asserted in prior

proceedings leading to the final judgment. The procedural bars to postconviction




295
    U.S. Const. amend. VIII; Del. Const. art. I, § 2; Zant v. Stephens, 462 U.S. 862, 879 (1983).
296
    See e.g., Cabrera Sentencing, 2002 WL 484641, at *8 (“In Reyes’ trial, however, there was
some additional evidence. Most notable were statements which Reyes made.”); id. at *10
(“[T]here are some significant additional details introduced into evidence in the Reyes trial.”); id.
at *20 (“The motive in Cabrera’s trial and hearing was not as fully developed as in Reyes’ trial
and hearing.”).
297
    See id. at at *3 (“The malignant influence of [Cabrera] on the life and actions of [Reyes].
During [Reyes] teenage years, [Cabrera] served as a father figure for [Reyes]. [Reyes] felt
compelled to participate in criminal acts with [Cabrera] in order to gain his love and respect.”).
298
    See Gardner v. Florida, 430 U.S. 349, 362 (1977) (finding that the defendant “was denied
due process of law when the death sentence was imposed, at least in part, on the basis of
information which he had no opportunity to deny or explain.”).
                                                109
relief under Rule 61(i)(3)299 can be overcome if the motion asserts a colorable

claim that there has been a “miscarriage of justice” as the result of a constitutional

violation that undermined the fundamental fairness of the proceedings.300

       There was no miscarriage of justice with respect to issuance of a joint

sentencing decision. The Trial Court properly addressed the statutory and non-

statutory aggravating factors as to each defendant301 before discussing the non-

statutory aggravating factors as well as the mitigating factors as to Cabrera and

Reyes, separately.302 Also, the Trial Court properly weighed the aggravating and

mitigating circumstances as to each defendant individually.303                This Court is

satisfied that the Trial Court’s joint sentencing decision did not violate Cabrera’s

constitutional right to individualized sentencing and there was no miscarriage of

justice.

       Cabrera also asserts a related claim of ineffective assistance of counsel

against Cabrera Trial Counsel for the failure to object to the same judge presiding

over both Cabrera’s and Reyes’ trials regarding the Rockford Park Murders.

According to Cabrera, had Cabrera Trial Counsel objected, then at least “the

evidence from Mr. Reyes’[] trial would not have been considered in sentencing


299
    This exception is also applicable to procedural bars to postconviction relief under Rule 61
(i)(1) and (2), but those bars are not relevant here.
300
    Super. Ct. Crim. R. 61(i)(5); Younger, 580 A.2d at 555.
301
    Cabrera Sentencing, 2002 WL 484641, at *9–13.
302
    Id. at *13–19.
303
    Id. at *20–22.
                                             110
Mr. Cabrera, and there is a reasonable probability that Mr. Cabrera would have

received a different sentence.”304

       Cabrera cannot demonstrate that representation by Cabrera Trial Counsel fell

below an objective standard of reasonableness and, therefore, cannot satisfy the

Strickland requirements for relief. As the Delaware Supreme Court explained in

Jackson v. State,305 “[a]s a necessary consequence of their evidentiary gatekeeping

function, trial judges hear, see, and make judgments about inadmissible evidence

regularly.”306 The Jackson Court explained that “review mechanisms exist to

protect defendants in cases where the fact finder hearing of inadmissible evidence

is so prejudicial as to create an unacceptable ‘appearance of impropriety’ that

could test reasonable lay persons’ trust in the judicial system.”307 A single judge

presiding at separate trials of co-defendants, even after those trials are severed,

does not violate the rights of either defendant. A challenge of the assignment to

one judge would not have been consistent with prevailing professional norms.308

       Accordingly, Cabrera is not entitled to postconviction relief because he had

the benefit of individualized sentencing; there was no miscarriage of justice; and

304
    Cabrera’s Opening Br. 179 (Apr. 14, 2014).
305
    Jackson v. State (Jackson 2011), 21 A.3d 27 (Del. 2011).
306
    Id. at 37–38.
307
    Id. at 38.
308
     In fact, in the interest of fairness, it is appropriate for a judge to consider the relative
sentences of co-defendants while sentencing. Thus, here the judge should have considered
Reyes’ sentence during the sentencing of Cabrera even if there were separate penalty hearings.
See State v. Zebroski, 1997 WL 528287, at *16 (Del. Super. Aug. 1, 1997) aff’d and remanded,
715 A.2d 75 (Del. 1998).
                                              111
Cabrera Trial Counsel’s representation did not fall below an objective standard of

reasonableness.

          XV. CABRERA IS NOT ENTITLED TO RELIEF ON BASIS OF
               HIS GENERAL CONSTITUTIONAL OBJECTIONS
                TO DELAWARE’S DEATH PENALTY STATUTE

          Cabrera’s Rule 61 motion argues that this Court must vacate his death

sentence because the Delaware’s 1991 death penalty statute is unconstitutional. In

his direct appeal, Cabrera presented these same constitutional objections, and the

Delaware Supreme Court rejected these claims. The Delaware Supreme Court,

upon Cabrera’s direct appeal from his jury conviction following the Rockford Park

Trial, specifically addressed Cabrera’s claims regarding the constitutionality of

Delaware’s death penalty. The Supreme Court found no reversible error and no

basis to vacate Cabrera’s death sentence. The Court specifically rejected Cabrera’s

argument that Delaware’s death penalty statute improperly gave the Trial Court the

sole power to sentence Cabrera to death.                   In addition, the Supreme Court

concluded that the Trial Court properly charged the jury during the penalty phase

of the Rockford Park Trial.309


309
      Cabrera Direct Appeal, 840 A.2d at 1272–74. The Trial Court told the jury that:

          [W]hile the [Trial] Court has the ultimate responsibility for imposing sentence on
          the defendant, your role as jurors in the sentencing procedure is, nevertheless,
          both vital and important. You will provide the [Trial] Court, as the conscience of
          the community, with an advisory opinion on what the jury believes the evidence
          has shown with regard to the appropriate penalty in this case. Although the [Trial]
          Court is not bound by your recommendation, your recommended answers to the
                                                 112
       Rule 61(i)(4) bars relief if the motion includes grounds for relief formerly

adjudicated in any proceeding leading to the judgment of conviction, in an appeal,

or in a postconviction proceeding. The procedural bar under Rule 61(i)(4)310 can

be overcome if consideration of the claim on its merits is warranted in the “interest

of justice.”

       The Delaware Supreme Court has consistently upheld the constitutionality of

the Delaware Death Statute, including in Cabrera’s own case.311                        Under the

Delaware capital punishment scheme, the trial judge of the Superior Court bears

the ultimate responsibility for imposition of the death sentence.312 The jury acts in

an advisory capacity as the conscience of the community in determining whether



       questions provided will be given great weight by the [Trial] Court in its final
       determination of the appropriate sentence.

Id. at 1274.
310
    This exception is also applicable to procedural bars to postconviction relief under Rule 61
(i)(2), but that bar is not relevant here.
311
    See e.g., Swan v. State, 820 A.2d 342 (Del. 2003) (holding that a jury’s conviction of a
defendant unanimously and beyond a reasonable doubt for a crime that itself established a
statutory aggravating circumstance satisfied the constitutional requirements set forth in Ring v.
Arizona, 536 U.S. 584 (2002), by providing a determination of the actor that rendered the
defendant “death eligible”); Brice v. State, 815 A.2d 314 (Del. 2003) (upholding the 2002
version of 11 Del. C. § 4209, noting that “[t]he 2002 Statute transformed the jury’s role . . . from
one that was advisory under the 1991 version . . . into one that is now determinative as to the
existence of any statutory aggravating circumstances.”); Ortiz v. State, 869 A.2d 285, 305 (Del.
2005) (stating that the Delaware Supreme Court “adhere[s] to [its] holding in Brice that
Delaware's hybrid form of sentencing, allowing the jury to find the defendant death eligible and
then allowing a judge to impose the death penalty once the defendant is found to be death
eligible, is not contrary to the Sixth Amendment of the United States Constitution[.]”); Cabrera
Direct Appeal, 840 A.2d at 1272–74.
312
    11 Del. C. § 4209(d); Brice, 815 A.2d at 320 (explaining that final sentencing decision rests
with the sentencing judge under the 1991 and 2002 version of 11 Del. C. § 4209).
                                               113
the death penalty is the appropriate punishment and through its recommendation,

plays an integral role in the sentencing result.313

       These claims are barred pursuant to Rule 61(i)(4) and reconsideration is not

warranted in the interest of justice. Cabrera has not presented new legal or factual

development to warrant this Court’s reconsideration on the merits.314 To the extent

Cabrera alleges the ineffective assistance of counsel for failing to raise any specific

issue related to the Delaware Death Statute, Cabrera’s claim does not satisfy

Strickland.      Cabrera has not demonstrated that Cabrera Trial Counsel’s

representation fell below an objective standard of reasonableness because Cabrera

Trial Counsel acted reasonably and in accordance with Delaware law.

                                  XVI. CONCLUSION

       Cabrera was entitled to have the extensive mitigating evidence presented to a

jury for its consideration in reaching a sentencing recommendation.315 The Court

finds that Cabrera Trial Counsel provided ineffective assistance of counsel with

respect to the mitigation investigation, the lack of preparation for the penalty

phase, and the inaccurate presentation of Cabrera’s childhood and upbringing.

Under Strickland, the appropriate remedy is for the Court to vacate Cabrera’s death



313
    Jackson v. State, 684 A.2d 745, 749 (Del. 1996). See also Witherspoon, 391 U.S. at 519–20.
314
    After briefing was completed, Cabrera Rule 61 Counsel moved to stay the postconviction
proceedings on the grounds that the United States Supreme Court granted certiorari in Florida v.
Hurst, 135 S. Ct. 1531 (Mar. 9, 2015). This Court denied the motion to stay after oral argument.
315
    See 11 Del. C. § 4209.
                                             114
sentence.   The fundamental legality, reliability, integrity and fairness of the

proceedings leading to Cabrera's convictions and sentencing are otherwise sound.

      NOW, THEREFORE, this 17th day of JUNE, 2015, the Postconviction

Motion of Luis G. Cabrera, Jr. is GRANTED in part and DENIED in part.

The death sentence imposed by Order dated March 14, 2002 is hereby

VACATED. This Court finds that the fundamental legality, reliability,

integrity and fairness of the proceedings leading to Cabrera’s convictions and

sentencing are otherwise sound and do not merit relief.

      IT IS SO ORDERED.

                                     Andrea L. Rocanelli
                                     ____________________________________
                                     The Honorable Andrea L. Rocanelli




                                       115